Exhibit 10.15

EXECUTION VERSION

COLLATERAL TRUST AGREEMENT

Dated as of July 22, 2011

among

YRC WORLDWIDE INC.,

CERTAIN OF ITS SUBSIDIARIES PARTIES HERETO,

U.S. BANK NATIONAL ASSOCIATION,

as Restructuring Note Indenture Trustee

U.S. BANK NATIONAL ASSOCIATION,

as New Money Note Indenture Trustee

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

PREAMBLE

     1   

DECLARATION OF TRUST:

     1   

Table of Contents

 

          Page  

SECTION 1. DEFINED TERMS

     2   

1.1

   Definitions      2   

SECTION 2. ACCELERATION OF SECURED OBLIGATIONS

     9   

2.1

   Notices of Acceleration      9   

2.2

   General Authority of the Collateral Trustee over the Collateral      10   

2.3

   Right to Initiate Judicial Proceedings      11   

2.4

   Right to Appoint a Receiver      11   

2.5

   Exercise of Powers; Instructions of the Directing Parties      11   

2.6

   Remedies Not Exclusive      12   

2.7

   Waiver and Estoppel      13   

2.8

   [Reserved]      13   

2.9

   Limitation by Law      13   

2.10

   Rights of Secured Parties under Secured Instruments      13   

2.11

   Collateral Use Prior to Acceleration      14   

2.12

   Remedies Generally      15   

2.13

   Non-Cash Proceeds      15   

SECTION 3. COLLATERAL ACCOUNT; DISTRIBUTIONS

     16   

3.1

   The Collateral Account      16   

3.2

   Control of Collateral Account      16   

3.3

   Investment of Funds Deposited in Collateral Account      16   

3.4

   Application of Moneys      17   

3.5

   [Reserved]      18   

3.6

   Collateral Trustee’s Calculations      18   

3.7

   Pro Rata Sharing      18   

SECTION 4. AGREEMENTS WITH COLLATERAL TRUSTEE

     18   

4.1

   Delivery of Secured Instruments      18   

4.2

   Information as to Primary Holder Representatives      19   

4.3

   Compensation and Expenses      19   

4.4

   Stamp and Other Similar Taxes      20   

4.5

   Filing Fees, Excise Taxes, Etc.      20   

4.6

   Indemnification      20   

4.7

   Collateral Trustee’s Lien; Set Off Rights      21   

4.8

   Further Assurances      21   

 

-i-



--------------------------------------------------------------------------------

SECTION 5. THE COLLATERAL TRUSTEE

     21   

5.1

   Acceptance of Collateral Trust      21   

5.2

   Exculpatory Provisions      21   

5.3

   Delegation of Duties      24   

5.4

   Reliance by Collateral Trustee      24   

5.5

   Limitations on Duties of Trustee      26   

5.6

   Moneys to be Held in Trust      26   

5.7

   Resignation and Removal of the Collateral Trustee      26   

5.8

   Status of Successor Collateral Trustee      27   

5.9

   Merger of the Collateral Trustee      27   

5.10

   Co-Collateral Trustee; Separate Collateral Trustee      28   

SECTION 6. MISCELLANEOUS

     29   

6.1

   Notices      29   

6.2

   No Waivers      30   

6.3

   Amendments, Supplements and Waivers      30   

6.4

   [Reserved]      31   

6.5

   Headings      31   

6.6

   Severability      32   

6.7

   Successors and Assigns; Third Party Beneficiaries      32   

6.8

   [Reserved]      32   

6.9

   Acknowledgements      32   

6.10

   Governing Law      32   

6.11

   Counterparts      32   

6.12

   Termination and Release      32   

6.13

   New Grantors      36   

6.14

   Inspection by Regulatory Agencies      36   

6.15

   [Reserved]      36   

6.16

   Submission to Jurisdiction; Waivers      36   

6.17

   WAIVERS OF JURY TRIAL      36   

6.18

   Primary Holder Representatives’ Rights and Protections      37   

SECTION 7. DESIGNATION OF SECURED OBLIGATIONS

     37   

7.1

   Designations of Secured Obligations      37   

7.2

   Designation of Refinancing Debt      37   

7.3

   Termination of Designation      37   

SECTION 8. PROVISIONS RELATING TO SECURED OBLIGATIONS

     38   

8.1

   Controlling Agreement      38   

8.2

   Incorrect Distribution      38   

8.3

   Return of Trust Monies      38   

8.4

   Parties Having Other Relationships      38   

8.5

   Waivers of Rights      38   

8.6

   Permitted Exercise of other Rights      39   

8.7

   Secured Obligations Unconditional      39   

8.8

   Equal Ranking      40   

8.9

   No New Liens      40   

 

ii



--------------------------------------------------------------------------------

SECTION 9. LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

     41   

Exhibits:

 

A

   Form of Notice of Acceleration

B

   Form of Joinder Agreement

C

   Form of Notice of Designation

 

iii



--------------------------------------------------------------------------------

The lien created by this Collateral Trust Agreement on the property described
herein is junior and subordinate to the lien on such property created by any
security agreement or similar instrument now or hereafter granted to JPMorgan
Chase Bank, National Association, as Collateral Agent or as Administrative Agent
(as applicable), and its successors and assigns in such property, in accordance
with the provisions of the Amended and Restated Intercreditor Agreement dated as
of July 22, 2011 among JPMorgan Chase Bank, National Association, as
Administrative Agent, Wilmington Trust Company, as Pension Fund Representative,
U.S. Bank National Association, as Convertible Note Representative, JPMorgan
Chase Bank, N.A., as Administrative Agent under the ABL Credit Agreement, and
YRC Worldwide Inc., and the other parties referred to therein, as amended,
restated, supplemented or otherwise modified from time to time.

This COLLATERAL TRUST AGREEMENT, dated as of July 22, 2011 (this “Agreement”),
among YRC Worldwide Inc., a Delaware corporation (the “Company”), the
subsidiaries of the Company from time to time parties hereto (together with the
Company, the “Grantors”), U.S. Bank National Association, as Restructuring Note
Indenture Trustee, U.S. Bank National Association, as New Money Note Indenture
Trustee and U.S. Bank National Association, as Collateral Trustee.

W I T N E S S E T H:

WHEREAS, the Grantors have, pursuant to the terms of the Trust Security
Documents (such term and certain other capitalized terms used hereinafter being
defined in Section 1.1), granted to the Collateral Trustee, for the benefit of
the Secured Parties, security interests in the Collateral to secure the Secured
Obligations as provided therein, and

WHEREAS, the Grantors and each Primary Holder Representative acting on behalf of
the holders of the Primary Secured Obligations for which it is a representative
intend that the Collateral Trustee act as the collateral trustee for the benefit
of the Secured Parties pursuant to the terms of this Agreement to receive, hold,
maintain, administer and distribute the Trust Estate and to enforce the Trust
Security Documents and all interests, rights, powers and remedies of the
Collateral Trustee with respect thereto or thereunder,

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements set forth herein, the parties agree as follows:

DECLARATION OF TRUST:

To secure the payment and performance when due of the Secured Obligations, the
Collateral Trustee does hereby declare that it will hold in trust under this
Agreement all of its right, title and interest in, to and under the Trust
Security Documents and all of the right, title and interest in and to the
Collateral whether now existing or hereafter arising (including the Trust
Monies) as is granted by the Grantors to the Collateral Trustee under the Trust
Security Documents (such right, title and interest in and to the Trust Security
Documents and such Collateral being hereinafter referred to as the “Trust
Estate”),

TO HAVE AND TO HOLD the Trust Estate unto the Collateral Trustee and its
successors in trust under this Agreement and its assigns as hereunder set forth.

IN TRUST NEVERTHELESS, under and subject to the terms and conditions herein set
forth, for the benefit of the Secured Parties and as security for the payment
and performance of the Secured Obligations;

 

1



--------------------------------------------------------------------------------

PROVIDED, HOWEVER, that these presents are upon the condition that if the
Grantors, their successors or assigns, shall satisfy the conditions set forth in
Section 6.12, then this Agreement, and the estates and rights hereby assigned
(with respect to the whole or a portion of the Trust Estate, as applicable),
shall automatically cease, terminate and be void with respect to such portion of
the Trust Estate or the entire Trust Estate, as applicable; otherwise they shall
remain and be in full force and effect; and PROVIDED, in any case, the
provisions of Sections 4.3, 4.4, 4.5, 4.6 4.7 and Sections 5.1, 5.2 and 5.4
hereof shall not be affected by such termination.

IT IS HEREBY FURTHER COVENANTED, DECLARED AND AGREED by the Collateral Trustee,
the Grantors and each Primary Holder Representative on behalf of the holders of
the Primary Secured Obligations represented by such Primary Holder
Representative, that the Trust Estate so declared shall be received, held,
maintained, administered, applied and distributed and the Trust Security
Documents and all interests, rights, powers and remedies of the Collateral
Trustee with respect thereto or thereunder shall be enforced and exercised by
the Collateral Trustee, subject to the further terms, covenants, conditions and
trusts hereinafter set forth.

SECTION 1.

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the New Money Note
Indenture and/or Restructuring Note Indenture used herein shall have the
meanings given to them in the New Money Note Indenture and/or Restructuring Note
Indenture, as applicable.

(b) The following terms shall have the respective meanings set forth below:

“as Modified” has the meaning given to such phrase in Section 1.1(c).

“Agreement” shall mean this Collateral Trust Agreement as Modified.

“Bank Group Obligations” has the meaning given such term in the Intercreditor
Agreement.

“Bankruptcy Law” shall mean each of the Bankruptcy Code and any similar federal,
state or foreign law for the relief of debtors.

“Class” shall mean, as the context may require, the Restructuring Note Class or
the New Money Note Class. “Class” also means the Restructuring Note Obligations
or the New Money Note Obligations, as the context may require.

“Collateral” shall mean, collectively, all assets in which the Collateral
Trustee is granted a security interest (and, in the case of the Security and
Collateral Agency Agreement, all assets in which the collateral agent appointed
thereunder by the Collateral Trustee and the Bank Group Representative is
granted a security interest for the benefit of the Collateral Trustee and the
Bank Group Representative on behalf of their respective secured parties)
pursuant to this Agreement or any other Trust Security Document; provided that
Collateral shall exclude Identified Collateral until the Bank Group
Representative determines that its collateral shall include all or any portion
of the Identified Collateral and provides written notice thereof to the Company
(with a copy of each such written notice to be concurrently provided to the
Collateral Trustee by the Bank Group Representative) and upon delivery of each
such notice to the Company by the Bank Group Representative the applicable
Identified Collateral shall be, and shall be deemed to be, Collateral for all
purposes; and provided further, that Collateral shall exclude the Excluded
Property.

“Collateral Account” shall have the meaning assigned in Section 3.1.

 

2



--------------------------------------------------------------------------------

“Collateral Enforcement Action” shall mean, with respect to any Secured Party,
for such Secured Party, whether or not in consultation with any other Secured
Party, to exercise, seek to exercise, join any Person in exercising or to
institute or to maintain or to participate in any action or proceeding with
respect to, any rights or remedies with respect to any Collateral, including
(i) instituting or maintaining, or joining any Person in instituting or
maintaining, any enforcement, contest, protest, attachment, collection,
execution, levy or foreclosure action or proceeding with respect to any
Collateral, whether under any Secured Instrument, Trust Security Document or
otherwise, (ii) exercising any right of set-off with respect to any Grantor with
respect to the Secured Obligations, or (iii) exercising any other right or
remedy under the UCC of any applicable jurisdiction or under any Bankruptcy Law
or other applicable law.

“Collateral Trustee” shall mean U.S. Bank National Association, in its capacity
as collateral trustee pursuant to the terms of this Agreement, and any successor
or assignee appointed hereunder.

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Security Agreement.

“Directing Parties” shall mean:

(1) in the case of matters relating to requests by the Directing Parties to the
Grantors to grant or perfect Liens on Collateral as required by any
Restructuring Note Document or New Money Note Document, or to request additional
information, such applicable Primary Holder Representative; and

(2) in all other cases, including in the case of matters relating to the
exercise of rights or remedies (including the taking or refraining from taking
of any action) against or in respect of the Collateral or the enforcement of the
Trust Security Documents, both Primary Holder Representatives (each Primary
Holder Representative determination to be made in accordance with the terms,
conditions and provisions of the Indenture applicable to it) and, if the Primary
Holder Representatives do not concur, Directing Parties shall mean (a) the New
Money Note Indenture Trustee at all times when the New Money Note Obligations
represent 25% or greater of the aggregate of the New Money Note Obligations and
the Restructuring Note Obligations, or (b) the Majority Holders at all times
when the New Money Note Obligations represent less than 25% of the aggregate of
the New Money Note Obligations and the Restructuring Note Obligations.

“Distribution Date” shall mean each date fixed by the Collateral Trustee for a
distribution to the Secured Parties of funds held in the Collateral Account, the
first of which shall be within 30 days after the Collateral Trustee receives a
Notice of Acceleration and the remainder of which shall be monthly thereafter
(or more frequently if requested by the Directing Parties) on the day of the
month corresponding to the first Distribution Date (or, if there be no such
corresponding day, the last day of such month) provided that if any such day is
not a Business Day, such Distribution Date shall be the next Business Day
provided always that at no time shall a Distribution Date occur unless a Notice
of Acceleration has been received by the Collateral Trustee and is in effect.

“Excluded Property” shall have the meaning assigned in the Security Agreement.

“Extensions of Credit” shall mean, with respect to any holder of Secured
Obligations as of any date, the aggregate outstanding principal amount of all
notes under the applicable Secured Instruments held by such holder then
outstanding.

 

3



--------------------------------------------------------------------------------

“Grantors” shall have the meaning assigned in the preamble hereto.

“Identified Collateral” shall have the meaning assigned in the Security
Agreement.

“Indebtedness” shall mean, of any Person at any date, all indebtedness of such
Person for borrowed money including, without limitation, contingent and matured
obligations in respect of letters of credit.

“Indemnified Parties” shall have the meaning assigned in Section 4.6.

“Indenture Trustees” shall mean the Restructuring Note Indenture Trustee and the
New Money Note Indenture Trustee.

“Indentures” shall mean, collectively, the Restructuring Note Indenture and the
New Money Note Indenture.

“Insolvency Proceeding” shall mean each of the following, in each case with
respect to the Company or any other Grantor: (a) (i) any voluntary or
involuntary case or proceeding under any Bankruptcy Law or any other voluntary
or involuntary insolvency, reorganization or bankruptcy case or proceeding,
(ii) any case or proceeding seeking receivership, liquidation, reorganization,
winding up or other similar case or proceeding, (iii) any case or proceeding
seeking arrangement, adjustment, protection, relief or composition of any debt
and (iv) any case or proceeding seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee or other similar official and
(b) any general assignment for the benefit of creditors.

“Intercreditor Agreement” shall mean the Amended and Restated Intercreditor
Agreement, dated as of July 22, 2011, among the Bank Group Representative, the
Pension Fund Representative (each of the foregoing, as defined therein), the
Collateral Trustee and others, as Modified.

“Majority Class Holders” shall mean, on any date, each of the Majority
Restructuring Note Class Holders and the Majority New Money Note Class Holders.

“Majority Holders” shall mean, on any date, holders of Restructuring Note
Obligations and New Money Note Obligations holding more than 50% of the sum of
the aggregate Outstanding Amount of the New Money Notes and Restructuring Notes
on such date.

“Majority New Money Note Class Holders” shall mean, on any date, New Money Note
Class members holding more than 50% of the aggregate Outstanding Amount of the
New Money Notes outstanding on such date.

“Majority Restructuring Note Class Holders” shall mean, on any date,
Restructuring Note Class members holding more than 50% of the aggregate
Outstanding Amount of the Restructuring Notes outstanding on such date.

“New Money Notes” shall mean the “Securities”, as such term is defined in the
New Money Notes Indenture, as Modified.

“New Money Note Class” shall mean, collectively (i) the Secured Parties that are
holders of outstanding Extensions of Credit under the New Money Note Documents
and (ii) as the context may require, the New Money Note Obligations.

 

4



--------------------------------------------------------------------------------

“New Money Note Documents” shall mean the New Money Note Indenture, the New
Money Notes and the Trust Security Documents, each of the foregoing as Modified.

“New Money Note Indenture” shall mean (i) the Series B Convertible Senior
Secured Notes Indenture, dated as of July 22, 2011, among the Company, the
Subsidiaries of the Company parties thereto, and U.S. Bank National Association,
as Indenture Trustee, as Modified, and the New Money Notes issued thereunder and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any Indebtedness or other financial accommodation that has been
incurred in a Qualifying Refinancing to Refinance (with the same or different
lenders or holders) in whole or in part (under one or more separate agreements)
the Indebtedness and other obligations outstanding under the New Money Note
Indenture and the New Money Notes referred to in clause (i) above or any other
agreement or instrument referred to in this clause (ii) unless such agreement or
instrument expressly provides that it is not an indenture hereunder.

“New Money Note Indenture Trustee” shall mean U.S. Bank National Association, in
its capacity as indenture trustee under the New Money Note Indenture, and any
successor or assignee appointed thereunder.

“New Money Note Obligations” shall mean, collectively, the unpaid principal of
and interest on the New Money Notes and all other obligations and liabilities of
the Company or any other Grantor (including, without limitation, interest
accruing at the then applicable rate provided in the New Money Note Indenture
after the maturity of the New Money Notes and Post-Petition Interest) to the New
Money Note Indenture Trustee or any holder of New Money Notes, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, that arise under, out of, or in connection with, the New
Money Note Documents, or any document made, delivered or given in connection
with any of the foregoing, in each case whether on account of principal,
interest, fees, prepayment premiums, indemnities, costs, expenses, Guarantees or
otherwise (including, without limitation, all fees and disbursements of counsel,
agents and professional advisors to the New Money Note Indenture Trustee or any
holder of New Money Notes that are required to be paid by the Company or any of
the other Grantors pursuant to the terms of any of the foregoing agreements).

“Notice Effective Time” shall mean, with respect to a Notice of Acceleration or
a Notice of Cancellation, as the case may be, the time of the Collateral
Trustee’s delivery of a written acknowledgement of its receipt of such Notice of
Acceleration or Notice of Cancellation, to the applicable Primary Holder
Representative, which written acknowledgement shall be delivered by the
Collateral Trustee no later than the second Business Day after the Business Day
on which such Notice of Acceleration or Notice of Cancellation containing the
information required hereby is received at the address of the Collateral Trustee
specified for notices in this Agreement.

“Notice of Acceleration” shall mean a written notice delivered to the Collateral
Trustee by a Primary Holder Representative in respect of the Secured Obligations
for which such Primary Holder Representative acts, stating that (a) the Secured
Obligations for which such Primary Holder Representative acts as a
representative have not been paid in full at the stated final maturity thereof
and any applicable grace period has expired or (b) an Event of Default has
occurred and is continuing under and as defined in the provisions of the Secured
Instruments for which such Primary Holder Representative acts as a
representative and, as a result thereof, the related Secured Obligations
outstanding under such Secured Instruments have become (or have been declared to
be) due and payable in accordance with the terms of such Secured Instruments and
have not been paid in full. Each Notice of Acceleration shall be in
substantially the form of Exhibit A attached hereto.

 

5



--------------------------------------------------------------------------------

“Notice of Cancellation” shall have the meaning assigned in Section 2.1(c).

“Notice of Designation” shall have the meaning assigned in Section 7.2.

“Opinion of Counsel” shall mean an opinion in writing signed by legal counsel
reasonably satisfactory to the Collateral Trustee, who may be counsel to the
Company.

“Outstanding Amount” shall mean with respect to Indebtedness, the aggregate
outstanding principal amount thereof determined in accordance with the
applicable Secured Instrument.

“paid in full” or “payment in full” or “pay such amounts in full” shall mean,
with respect to any Secured Obligations, the payment in full (other than as part
of a Refinancing) in cash of the principal of, accrued (but unpaid) interest
(including Post-Petition Interest if applicable) and premium, if any on all such
Secured Obligations (other than contingent indemnification obligations for which
no claim has been made) and, with respect to letters of credit outstanding
thereunder, delivery of cash collateral or backstop letters of credit in respect
thereof in compliance with the applicable Secured Instruments in each case,
after or concurrently with termination of all commitments thereunder and payment
in full of all fees payable at or prior to the time such principal and interest
are paid.

“Pension Fund Documents” has the meaning given such term in the Intercreditor
Agreement.

“Pension Fund Obligations” has the meaning given such term in the Intercreditor
Agreement.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including but not
limited to, a government or political subdivision or any agency or
instrumentality thereof.

“Post-Petition Interest” shall mean all interest (or entitlement to fees or
expenses or other charges) accruing or that would have accrued, whether as a
result of the classification of the Secured Obligations as one secured claim
with respect to the Collateral (and not separate classes) or otherwise, after
the commencement of any Insolvency Proceeding, irrespective of whether a claim
for post-filing or petition interest (or entitlement to fees or expenses or
other charges) is allowed in any such Insolvency Proceeding.

“Post-Petition Securities” shall mean any debt securities or other Indebtedness
received in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

“Primary Holder Representatives” means, collectively, the New Money Note
Indenture Trustee and the Restructuring Note Indenture Trustee.

“Primary Secured Obligations” means, collectively, the Restructuring Note
Obligations and the New Money Note Obligations.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC on the date hereof.

“Qualifying Refinancing” shall mean any Refinancing of any Secured Obligations
that is not prohibited by the Secured Instruments.

 

6



--------------------------------------------------------------------------------

“Refinancing Debt” shall mean, collectively, any Indebtedness or other financial
accommodations designated by the Company as “Refinancing Debt” pursuant to
Section 7.2.

“Refinancing” shall mean, with respect to any Indebtedness, such Indebtedness
after giving effect to any refinancing, extension, renewal, defeasance,
amendment, restatement, modification, supplement, restructuring, replacement,
exchange, refunding or repayment thereof, or other Indebtedness (including under
any Post-Petition Securities received on account of such Indebtedness) issued as
part of any refinancing, extension, renewal, defeasance, amendment, restatement,
modification, supplement, restructuring, replacement, exchange, refunding or
repayment thereof, and the term “Refinance” has a correlative meaning.

“Responsible Officer” shall mean, as to the Company, any President, any
Executive Vice President, any Senior Vice President, any Vice President, any
Treasurer or Assistant Treasurer, the Chief Executive Officer or the Chief
Financial Officer.

“Restructuring Notes” shall mean the “Securities”, as such term is defined in
the Restructuring Note Indenture, as Modified.

“Restructuring Note Class” shall mean, collectively (i) the Secured Parties that
are holders of outstanding Extensions of Credit under the Restructuring Note
Documents and (ii) as the context may require, the Restructuring Note
Obligations.

“Restructuring Note Documents” shall mean the Restructuring Note Indenture, the
Restructuring Notes and the Trust Security Documents, each of the foregoing as
Modified.

“Restructuring Note Indenture” shall mean (i) the Series A Convertible Senior
Secured Notes Indenture, dated as of July 22, 2011, among the Company, the
Subsidiaries of the Company parties thereto, and U.S. Bank National Association,
as Indenture Trustee, as Modified, and the Restructuring Notes issued thereunder
and (ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any Indebtedness or other financial accommodation that has been
incurred in a Qualifying Refinancing to Refinance (with the same or different
lenders or holders) in whole or in part (under one or more separate agreements)
the Indebtedness and other obligations outstanding under the Restructuring Note
Indenture and the Restructuring Notes referred to in clause (i) above or any
other agreement or instrument referred to in this clause (ii) unless such
agreement or instrument expressly provides that it is not an indenture
hereunder.

“Restructuring Note Indenture Trustee” shall mean U.S. Bank National
Association, in its capacity as indenture trustee under the Restructuring Note
Indenture, and any successor or assignee appointed thereunder.

“Restructuring Note Obligations” shall mean, collectively, the unpaid principal
of and interest on the Restructuring Notes and all other obligations and
liabilities of the Company or any other Grantor (including, without limitation,
interest accruing at the then applicable rate provided in the Restructuring Note
Indenture after the maturity of the Restructuring Notes and Post-Petition
Interest) to the Restructuring Note Indenture Trustee or any holder of
Restructuring Notes, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, that arise under, out of,
or in connection with, the Restructuring Note Documents, or any document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, fees, prepayment premiums, indemnities,
costs, expenses, Guarantees or otherwise (including, without limitation, all
fees and disbursements of counsel, agents and professional advisors to the
Restructuring Note Indenture Trustee or any holder of Restructuring Notes that
are required to be paid by the Company or any of the other Grantors pursuant to
the terms of any of the foregoing agreements).

 

7



--------------------------------------------------------------------------------

“Secured Instruments” means, collectively, (i) the Restructuring Note Documents
and (ii) the New Money Note Documents.

“Secured Obligations” shall mean, collectively, (i) all Restructuring Note
Obligations, (ii) all New Money Note Obligations, and (iii) all obligations
(including all Trustee Fees) owing to the Collateral Trustee hereunder and under
the other Trust Security Documents, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred;
provided, however, that to the extent any payment with respect to the Secured
Obligations (whether by or on behalf of any Grantor, as proceeds of Collateral,
enforcement of any right of set off or otherwise) is declared to be fraudulent
or preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Secured Parties” shall mean the Collateral Trustee, each Primary Holder
Representative and each holder of Secured Obligations.

“Securities Account Control Agreement” shall have the meaning assigned to such
term in the Security Agreement.

“Security Agreement” shall mean the Pledge and Security Agreement, dated as of
the date hereof, executed and delivered by the Company and each Subsidiary
Grantor in favor of the Collateral Trustee, as Modified.

“Security and Collateral Agency Agreement” means the Security and Collateral
Agency Agreement, dated as of the date hereof, among the Collateral Trustee, the
Bank Group Representative, JPMorgan Chase Bank, National Association, as
collateral agent for the benefit of the Bank Group Secured Parties (as defined
in the Intercreditor Agreement) and Secured Parties, the Company and certain of
its Subsidiaries.

“Subsidiary Grantor” shall mean each Grantor other than the Company.

“Trust Estate” shall have the meaning assigned in the Declaration of Trust at
the beginning of this Agreement.

“Trust Monies” shall have the meaning assigned in Section 3.1.

“Trust Security Documents” shall mean, collectively, this Agreement, the
Security Agreement, the Mortgages, the Deposit Account Control Agreements, the
Securities Account Control Agreements (if any), the Intercreditor Agreement, the
Security and Collateral Agency Agreement, the other documents listed on Annex I
and all other documents, instruments and agreements, including security
agreements, pledge agreements, mortgages, guarantees, and intercreditor
agreements, hereafter delivered to the Collateral Trustee (or to a separate
collateral agent for the benefit of, among others, the Collateral Trustee and
the other Secured Parties) granting a Lien on, perfecting or facilitating the
perfection of a Lien on, or evidencing a Lien on, any property of any Person to
secure the Secured Obligations.

“Trustee Fees” shall mean all reasonable and documented out-of-pocket fees,
costs and expenses (including, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of counsel (limited to one primary and one
local counsel in each applicable jurisdiction), agents and professional
advisors) of and all outstanding indemnity obligations to the Collateral Trustee
and any co-collateral trustees of the types described or otherwise specified in
Sections 4.3, 4.4, 4.5 and 4.6 and in the other Trust Security Documents.

 

8



--------------------------------------------------------------------------------

“UCC” shall have the meaning assigned in the Security Agreement.

“Vehicle Collateral” has the meaning assigned in the Security and Collateral
Agency Agreement.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, exhibit, schedule and
annex references are to this Agreement unless, respectively, otherwise
specified. References to agreements and instruments defined in Section 1.1(b)
“as Modified” shall, be deemed to refer to such agreements and instruments as
amended, amended and restated, supplemented, restated, extended, renewed,
replaced or otherwise modified from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(f) The words “include”, “includes” and “including” shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import.

(g) If a delivery obligation hereunder falls on a day that is not a Business
Day, then such delivery shall not be required until the next succeeding Business
Day.

(h) Any reference to any Person shall include its successors and assigns (to the
extent permitted under the applicable Secured Instruments).

SECTION 2.

ACCELERATION OF SECURED OBLIGATIONS

2.1 Notices of Acceleration.

(a) Upon receipt by the Collateral Trustee of a Notice of Acceleration, the
Collateral Trustee shall promptly (but in any event not later than on the second
Business Day following the Business Day of the Collateral Trustee’s actual
receipt thereof) notify the Company and the Primary Holder Representatives of
the receipt and contents thereof. So long as such Notice of Acceleration is in
effect, upon the written direction of the Directing Parties, as provided herein,
the Collateral Trustee, subject to the terms, conditions and provisions of the
Intercreditor Agreement, shall exercise the rights and remedies provided in this
Agreement and in the other Trust Security Documents. The Collateral Trustee is
not empowered and shall have no obligation to take any Collateral Enforcement
Action hereunder or under any other Trust Security Document unless a Notice of
Acceleration is in effect. If a Notice of Acceleration is in effect, the
Collateral Trustee, subject to the terms, conditions and provisions of the
Intercreditor Agreement, will comply with written instructions originated by the
Directing Parties directing disposition of the funds in the Collateral Account
without further consent by the Grantors. The Collateral Trustee and the Secured
Parties agree, solely for their own benefit (and not for the benefit of the
Grantors), that the Collateral Trustee shall exercise all of its powers, rights
and remedies hereunder and under the Trust Security Documents as directed in
writing from the Directing Parties directing such exercise. For purposes of this
Agreement, a Notice of Acceleration shall be considered to be in effect as of
the Notice Effective Time.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, a Notice of
Acceleration shall be deemed to be in effect as of the Notice Effective Time
whenever (x) an Event of Default under Section 6.01(i) or 6.01(j) of the
Restructuring Note Indenture or Section 6.01(i) or 6.01(j) of the New Money Note
Indenture (or the corresponding provision of any agreement executed in
connection with a Refinancing thereof) with respect to the Company has occurred
and is continuing and (y) the Collateral Trustee has received actual notice from
either Primary Holder Representative that such Event of Default has occurred. A
Notice of Acceleration, once effective, shall remain in effect unless and until
it is cancelled as provided in Section 2.1(c).

(c) Any Primary Holder Representative shall be entitled to cancel any Notice of
Acceleration delivered by such Primary Holder Representative by delivering a
written notice of cancellation thereof (a “Notice of Cancellation”) to the
Collateral Trustee either before or after the Collateral Trustee takes any
action to exercise any remedy with respect to the Collateral (and, if an Event
of Default that gave rise to the delivery of a Notice of Acceleration by a
Primary Holder Representative has been cured or waived in accordance with the
terms and provisions of the applicable Indenture, then such Primary Holder
Representative shall promptly (and in any event within two Business Days
thereafter) deliver a Notice of Cancellation to the Collateral Trustee);
provided, that if the Collateral Trustee has received a Notice of Cancellation
and thereupon no other Notices of Acceleration are then in effect, such notice
shall serve as direction from the Directing Parties to the Collateral Trustee,
(x) with respect to any actions taken by the Collateral Trustee prior to receipt
of such Notice of Cancellation to exercise any remedy or remedies with respect
to the Collateral that can, in a commercially reasonable manner, be reversed,
cancelled or stopped, to take commercially reasonable steps to reverse, cancel
or stop such actions, and (y) with respect to any action taken by the Collateral
Trustee prior to receipt of such Notice of Cancellation to exercise any remedy
or remedies with respect to the Collateral that cannot, in a commercially
reasonable manner, be reversed, cancelled or stopped, to complete such action.
The Collateral Trustee shall promptly (but in any event not later than on the
second Business Day following the Business Day of the Collateral Trustee’s
actual receipt thereof) notify the Company and the Primary Holder
Representatives as to the receipt and contents of any such Notice of
Cancellation. Subject to any applicable law, the Collateral Trustee shall not be
liable to any Person for any losses, damages or expenses arising out of or
related to actions taken at the direction of the Directing Parties after the
issuance of a Notice of Cancellation. For purposes of this Agreement, a Notice
of Cancellation shall be considered to be in effect as of the Notice Effective
Time. The delivery of a Notice of Cancellation to the Collateral Trustee by any
Primary Holder Representative, whose delivery of a Notice of Acceleration
resulted in an automatic acceleration under the Secured Instruments of the other
Class and a deemed Notice of Acceleration for such other Class, shall result in
an automatic cancellation of such deemed Notice of Acceleration by such other
Class.

2.2 General Authority of the Collateral Trustee over the Collateral. Each
Grantor hereby irrevocably constitutes and appoints the Collateral Trustee and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in its or his own name at
any time when a Notice of Acceleration is in effect (and at any time in
connection with the creation and perfection of security interests in the
Collateral), from time to time as directed in writing by the Directing Parties,
subject to Section 2.1, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to carry out the
terms of this Agreement and the other Trust Security Documents and accomplish
the purposes hereof and thereof and, without limiting the

 

10



--------------------------------------------------------------------------------

generality of the foregoing, each Grantor hereby gives the Collateral Trustee,
subject to Section 2.1, the power and right on behalf of such Grantor, without
notice to or further assent by any Grantor to take any Collateral Enforcement
Actions permitted under the Trust Security Documents and to do, at the written
direction of the Directing Parties and at the expense and for the account of
Grantors, all acts and things which may be necessary or appropriate to protect
or preserve the Collateral and to realize upon the Collateral in accordance with
the provisions of the Trust Security Documents. Notwithstanding the foregoing,
subject to the terms, conditions and provisions of the Intercreditor Agreement,
so long as no Notice of Acceleration is in effect, upon the written direction of
the Directing Parties, as provided herein, the Collateral Trustee shall take
such actions as are permitted by this Agreement and the other applicable Trust
Security Documents. Such actions may include, but are not limited to, taking
action to create and perfect the Liens granted pursuant to the Trust Security
Documents in accordance with the Secured Instruments, this Agreement and the
other Trust Security Documents, releases of Liens on the Collateral in
accordance with this Agreement, receipt and delivery of information required to
be delivered pursuant to this Agreement and the other Trust Security Documents
and to accept deposits to and make withdrawals from the Collateral Account and
to invest amounts therein in each case in accordance with the terms of this
Agreement and the other Trust Security Documents.

2.3 Right to Initiate Judicial Proceedings. If a Notice of Acceleration is in
effect, the Collateral Trustee, upon the written direction of the Directing
Parties, as provided herein, and otherwise subject to the provisions of
Section 2.5(b) and Section 5 and to the terms, conditions and provisions of the
Intercreditor Agreement: (i) shall have the right and power to institute and
maintain such suits and proceedings as may be appropriate to protect and enforce
the rights vested in it by this Agreement and each other Trust Security Document
and (ii) may, either after entry, or without entry, proceed by suit or suits at
law or in equity to enforce such rights and to foreclose upon the Collateral and
to sell all or, from time to time, any of the Collateral under the judgment or
decree of a court of competent jurisdiction.

2.4 Right to Appoint a Receiver. If a Notice of Acceleration is in effect, upon
the filing of a bill in equity or other commencement of judicial proceedings to
enforce the rights of the Collateral Trustee under this Agreement or any other
Trust Security Document, the Collateral Trustee shall, upon the written
direction of the Directing Parties, as provided herein, to the extent permitted
by law and subject to the terms, conditions and provisions of the Intercreditor
Agreement, with notice to the Company but without notice to any party claiming
through the Grantors, without regard to the solvency or insolvency at the time
of any Person then liable for the payment of any of the Secured Obligations,
without regard to the then value of the Trust Estate, and without requiring any
bond from any complainant in such proceedings, be entitled as a matter of right
to the appointment of a receiver or receivers (who may be the Collateral
Trustee) of the Trust Estate, or any part thereof, and of the rents, issues,
tolls, profits, royalties, revenues and other income thereof, pending such
proceedings, with such powers as the court making such appointment shall confer,
and to the entry of an order directing that the rents, issues, tolls, profits,
royalties, revenues and other income of the property constituting the whole or
any part of the Trust Estate be segregated, sequestered and impounded for the
benefit of the Collateral Trustee and the Secured Parties, and each Grantor
irrevocably consents to the appointments of such receiver or receivers and to
the entry of such order; provided that, notwithstanding the appointment of any
receiver, the Collateral Trustee shall be entitled to retain possession and
control of all cash and Cash Equivalents constituting Collateral held by or
deposited with it pursuant to this Agreement or any other Trust Security
Document.

2.5 Exercise of Powers; Instructions of the Directing Parties.

(a) Upon the written direction of the Directing Parties, as provided herein and
subject to the terms, conditions and provisions of the Intercreditor Agreement,
all of the powers, remedies and rights of the Collateral Trustee as set forth in
this Agreement may be exercised by the Collateral Trustee in respect of any
Trust Security Document as though set forth in full therein and all of the
powers, remedies and rights of the Collateral Trustee, each Primary Holder
Representative and the other Secured Parties as set forth in any Trust Security
Document may be exercised from time to time as herein and therein provided.
Subject to Section 9 hereof, in the event of any conflict between the provisions
of any other Trust Security Document and the provisions hereof, the provisions
of this Agreement shall govern.

 

11



--------------------------------------------------------------------------------

(b) The Directing Parties shall at all times have the right, by one or more
notices in writing executed and delivered to the Collateral Trustee (or by
telephonic notice promptly confirmed in writing), to direct the time, method and
place of conducting any proceeding for any right or remedy available to the
Collateral Trustee, or of exercising any trust or power conferred on the
Collateral Trustee, or for the appointment of a receiver, or to direct the
taking or the refraining from taking of any action authorized by this Agreement
or any other Trust Security Document; provided that (i) such direction shall not
conflict with any applicable law, the Intercreditor Agreement or this Agreement
or any other Trust Security Document, (ii) the Collateral Trustee shall be
indemnified to its satisfaction as provided in Section 5.4(d) and (iii) no
Collateral Enforcement Action may be taken unless a Notice of Acceleration is in
effect. In the absence of such direction, the Collateral Trustee shall have no
duty to take or refrain from taking any action, nor any liability for refraining
from taking any action in the absence of such direction.

(c) Except as specifically permitted in Section 8.6, no Primary Holder
Representative or other Secured Party, other than the Collateral Trustee, shall
do (and no such Primary Holder Representative or Secured Party (other than the
Directing Parties) shall direct the Collateral Trustee to do) any of the
following without the consent of the Directing Parties: (i) take any Collateral
Enforcement Action or (ii) object to, contest or take any other action that is
reasonably likely to hinder (1) any Collateral Enforcement Action initiated by
the Collateral Trustee, (2) any release of Collateral permitted under
Section 6.12, whether or not done in consultation with or with notice to such
Secured Party, or (3) any decision by the Directing Parties to forbear or
refrain from bringing or pursuing any such Collateral Enforcement Action or to
effect any such release. In the event that the Directing Parties consent to any
such actions by a Primary Holder Representative or other Secured Party, the
Directing Parties shall simultaneously provide written notice of such consent to
the Collateral Trustee.

2.6 Remedies Not Exclusive.

(a) No remedy conferred upon or reserved to the Collateral Trustee herein or in
the other Trust Security Documents is intended to be exclusive of any other
remedy or remedies, but every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or in any other Trust Security
Document or now or hereafter existing at law or in equity or by statute.

(b) No delay or omission by the Collateral Trustee to exercise any right, remedy
or power hereunder or under any other Trust Security Document shall impair any
such right, remedy or power or shall be construed to be a waiver thereof, and
every right, power and remedy given by this Agreement or any other Trust
Security Document to the Collateral Trustee may, subject to the terms hereof, be
exercised from time to time and as often as may be deemed expedient by the
Collateral Trustee.

(c) If the Collateral Trustee shall have proceeded to enforce any right, remedy
or power under this Agreement or any other Trust Security Document and the
proceeding for the enforcement thereof shall have been discontinued or abandoned
for any reason or shall have been determined adversely to the Collateral
Trustee, then the Grantors, the Collateral Trustee and the Secured Parties
shall, subject to any determination in such proceeding, severally and
respectively be restored to their former positions and rights hereunder or
thereunder with respect to the Trust Estate and in all other respects, and
thereafter all rights, remedies and powers of the Collateral Trustee shall
continue as though no such proceeding had been taken.

 

12



--------------------------------------------------------------------------------

(d) All rights of action and of asserting claims upon or under this Agreement
and the other Trust Security Documents may be enforced by the Collateral Trustee
without the possession of any Secured Instrument or instrument evidencing any
Secured Obligation or the production thereof at any trial or other proceeding
relative thereto, and any suit or proceeding instituted by the Collateral
Trustee shall be, subject to Section 5.10(d)(ii), brought in its name as
Collateral Trustee and any recovery of judgment shall be held as part of the
Trust Estate.

2.7 Waiver and Estoppel.

(a) Each Grantor agrees, to the extent it may lawfully do so, that it will not
at any time in any manner whatsoever claim, or take the benefit or advantage of,
any appraisement, valuation, stay, extension, moratorium, turnover or redemption
law, or any law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement or any other
Trust Security Document and hereby, to the fullest extent permitted by any
applicable law, waives all benefit or advantage of all such laws and covenants
that it will not hinder, delay or impede the execution of any power granted to
the Collateral Trustee in this Agreement or any other Trust Security Document
but will suffer and permit the execution of every such power as though no such
law were in force.

(b) Each Grantor, to the extent it may lawfully do so, on behalf of itself and
all who may claim through or under it, including, without limitation, any and
all subsequent creditors, vendees, assignees and lienors, waives and releases
all rights to demand or to have any marshalling of the Collateral upon any sale,
whether made under any power of sale granted herein or in any other Trust
Security Document or pursuant to judicial proceedings or upon any foreclosure or
any enforcement of this Agreement or any other Trust Security Document and
consents and agrees that all the Collateral may at any such sale be offered and
sold as an entirety.

(c) Each Grantor waives, to the extent permitted by applicable law, presentment,
demand, protest and any notice of any kind (except notices explicitly required
hereunder, under any Secured Instrument or under any other Trust Security
Document) in connection with this Agreement and the other Trust Security
Documents and any action taken by the Collateral Trustee with respect to the
Collateral.

2.8 [Reserved]

2.9 Limitation by Law. All rights, remedies and powers provided in this
Agreement or any other Trust Security Document may be exercised only to the
extent that the exercise thereof does not violate any applicable law, and all
the provisions hereof are intended to be subject to all applicable mandatory
requirements of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
whole or in part or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

2.10 Rights of Secured Parties under Secured Instruments. Notwithstanding any
other provision of this Agreement or any other Trust Security Document, but
subject to the terms, conditions and provisions of the Intercreditor Agreement,
the right of each Secured Party to receive payment of the Secured Obligations
held by such Secured Party when due (whether at the stated maturity thereof, by
acceleration or otherwise) as expressed in the related Secured Instrument or
other instrument evidencing or agreement governing a Secured Obligation or to
institute suit for the enforcement of such payment on or after such due date or
to exercise any other remedy it may have against the Grantors, and the
obligation

 

13



--------------------------------------------------------------------------------

of the Grantors to pay such Secured Obligations when due, shall not be impaired
or affected without the consent of such Secured Party given in the manner
prescribed by the Secured Instrument under which such Secured Obligation is
outstanding; provided, however, that in the event any Secured Party becomes a
judgment lien creditor or otherwise obtains any Lien as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien and the
Collateral subject thereto shall be subject to all of the terms and conditions
of this Agreement and such Secured Party shall assign such Lien to the
Collateral Trustee for inclusion as Collateral or hold such Lien for the benefit
of the Secured Parties, in each case as directed in writing by the Directing
Parties.

2.11 Collateral Use Prior to Acceleration.

(a) So long as no Notice of Acceleration shall be in effect, the Grantors shall
have the right, subject to the terms, conditions and provisions of the
Intercreditor Agreement: (i) to remain in possession and retain exclusive
control of the Collateral (except for such property which the Grantors are
required to give possession of or control over to the Collateral Trustee
pursuant to the terms of any Trust Security Document) with power freely and
without let or hindrance on the part of the Secured Parties (except as set forth
in the Secured Instruments) to operate, manage, develop, use and enjoy the
Collateral, to receive the rents, issues, tolls, profits, royalties, revenues
and other income thereof, and (ii) to sell or otherwise dispose of, free and
clear of the Lien created by this Agreement and the other Trust Security
Documents, any Collateral if such sale or other disposition is not prohibited by
the Secured Instruments or has been expressly approved in accordance with the
terms of the Secured Instruments. The Collateral Trustee shall have no duty to
monitor the exercise by the Grantors of their rights under this Section 2.11(a).

(b) When a Notice of Acceleration is in effect and subject to the terms,
conditions and provisions of the Intercreditor Agreement, cash Proceeds
(including Cash Equivalents, checks and similar items) received by the
Collateral Trustee in connection with the sale or other disposition of, or
collections on or of, Collateral or otherwise received in respect of the
Collateral shall be deposited in the Collateral Account. Any such Proceeds (and
other items) received by any Grantor shall be held by such Grantor in trust for
the Collateral Trustee, shall be segregated from other funds of such Grantor and
shall, promptly upon receipt by such Grantor, be turned over to the Collateral
Trustee, in same form as received by such Grantor (duly indorsed to the
Collateral Trustee, if required) for deposit in the Collateral Account.
Notwithstanding anything to the contrary in this Agreement, unless a Notice of
Acceleration is in effect, the Company may (subject to the first sentence of
Section 3.4(a)) upon written request to the Collateral Trustee, with a copy to
the Primary Holder Representatives, obtain the prompt release to it or its order
of funds in the Collateral Account (other than funds necessary in order to make
any overdue payment not made when due in respect of the Restructuring Note
Obligations and the New Money Note Obligations. Any written request by the
Company pursuant to the preceding sentence shall be full authority for and
direction to the Collateral Trustee to make the requested release, and (subject
to the first sentence of Section 3.4(a)) the Collateral Trustee shall promptly
do so. The Collateral Trustee in so doing shall have no liability to any Person.

(c) When a Notice of Acceleration is in effect and subject to the terms,
conditions and provisions of the Intercreditor Agreement, any insurance Proceeds
in respect of any Collateral, any Proceeds from the exercise of rights of
eminent domain or condemnation in respect of any Collateral, and any liquidating
dividends paid in respect of any Collateral received by any of the Grantors
shall be deposited in the Collateral Account to be held therein and applied in
accordance with Section 3 hereof. If for any reason any Grantor shall receive or
hold any insurance Proceeds, condemnation Proceeds or liquidating dividends that
are required to be held by the Collateral Trustee pursuant to the first sentence
of this section, such Grantor shall hold such proceeds or dividends in trust for
the Collateral Trustee and the Secured Parties and shall, as promptly as
practicable, deliver such proceeds or dividends to the Collateral Trustee to be
held in accordance with the provision of this section.

 

14



--------------------------------------------------------------------------------

2.12 Remedies Generally. If a Notice of Acceleration is in effect, the
Collateral Trustee, on behalf of the Secured Parties, may, upon the written
direction of the Directing Parties, as provided herein and subject to the terms,
conditions and provisions of the Intercreditor Agreement, exercise, in addition
to all other rights and remedies granted to the Collateral Trustee in this
Agreement, in the Trust Security Documents and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing and subject to the terms,
conditions and provisions of the Intercreditor Agreement, the Collateral
Trustee, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice referred to below or
otherwise required by law) to or upon any Grantor or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived to
the extent not prohibited by law), may, at the written direction of the
Directing Parties as provided herein, in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Trustee or
elsewhere upon such terms and conditions as it may be directed and at such
prices as it may be directed, for cash or on credit or for future delivery
without assumption of any credit risk. If a Notice of Acceleration is in effect,
if so directed by the Directing Parties, the Collateral Trustee shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to bid for or purchase the whole or any
part of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released to the extent not
prohibited by applicable law, and if both Primary Holder Representatives
consent, make payment on account thereof by using any claim then due and payable
to the Secured Parties by such Grantor as a credit against the purchase price
(for the avoidance of doubt, without having to obtain the consent thereto of any
Secured Parties other than both Primary Holder Representatives), and the
Collateral Trustee may, upon compliance with the terms of sale, hold, retain and
dispose of property purchased in a manner provided above without further
accounting to any Grantor therefor. Each Grantor further agrees, when a Notice
of Acceleration is in effect, promptly following the Collateral Trustee’s
request, to assemble the Collateral and make it available to the Collateral
Trustee at places (to be mutually convenient to the extent practical) which the
Collateral Trustee shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Collateral Trustee shall apply the proceeds of any action
taken by it pursuant to the Trust Security Documents in accordance with
Section 3. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Collateral Trustee or any
other Secured Party party hereto arising out of the exercise by them of any
rights hereunder, except to the extent arising out of the gross negligence, bad
faith or willful misconduct of the Collateral Trustee or any other Secured Party
party hereto or any of their respective officers, directors, agents or employees
as determined by a final nonappealable judgment of a court of competent
jurisdiction. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

2.13 Non-Cash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Collateral Trustee shall acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Secured Obligations or if any
Proceeds or other property received by the Collateral Trustee or any Secured
Party to be distributed and shared pursuant to this Agreement are in a form
other than immediately available funds, the Collateral Trustee shall not be
required to remit any share thereof under the terms hereof and the Secured
Parties shall only be entitled to their undivided interests therein as
determined hereby. The Secured Parties shall receive the applicable portions of
any immediately available funds consisting of Proceeds from such Collateral or
proceeds of such non-cash Proceeds or other property so acquired only if and

 

15



--------------------------------------------------------------------------------

when paid in connection with the subsequent disposition thereof. While any
Collateral or other property to be shared pursuant to this Agreement is held by
the Collateral Trustee, the Collateral Trustee shall hold such Collateral or
other property for the benefit of the Secured Parties in accordance with their
respective interests therein and all matters relating to the management,
operation, further disposition or any other aspect of such Collateral or other
property shall be resolved by the agreement of the Directing Parties.

SECTION 3.

COLLATERAL ACCOUNT; DISTRIBUTIONS

3.1 The Collateral Account. On the date hereof there shall be established and,
at all times thereafter until the trust created by this Agreement shall have
terminated, there shall be maintained in the name of the Company at such office
of the Collateral Trustee an account which is entitled the “YRC Collateral
Account” (the “Collateral Account”). All direct or indirect Proceeds of
Collateral and all other moneys that are required by this Agreement or any other
Trust Security Document to be delivered to the Collateral Trustee while a Notice
of Acceleration is in effect or which are received by the Collateral Trustee or
any agent or nominee of the Collateral Trustee in respect of the Collateral
while a Notice of Acceleration is in effect, whether in connection with the
exercise of the remedies provided in this Agreement, any other Trust Security
Document or otherwise (collectively, the “Trust Monies”), subject to the terms,
conditions and provisions of the Intercreditor Agreement, shall be deposited in
the Collateral Account to be held by the Collateral Trustee as part of the Trust
Estate and applied in accordance with the terms of this Agreement. Subject to
Section 2.11(b), upon request of the Company at any time when no Notice of
Acceleration is in effect, the Collateral Trustee shall (subject to the first
sentence of Section 3.4(a)) cause all funds on deposit in the Collateral Account
to be paid over to the Grantors in accordance with their respective interests.

3.2 Control of Collateral Account. All right, title and interest in and to the
Collateral Account shall vest in the Collateral Trustee, and funds on deposit in
the Collateral Account shall constitute part of the Trust Estate. Subject to
Sections 2.11(b), 3.1 and 3.3 hereof, the Collateral Account shall be subject to
the exclusive dominion and control of the Collateral Trustee. To the extent of
its right, title and interest therein, each Grantor hereby grants a security
interest in and lien on the Collateral Account, the Trust Monies, other items in
the Collateral Account and the proceeds thereof to the Collateral Trustee for
the benefit of the Secured Parties, as collateral security for such Grantor’s
Secured Obligations. The Grantors shall have no rights (including to make
withdrawals from or give instructions) with respect to the Collateral Account or
any funds contained therein except as otherwise expressly provided in Sections
2.11(b), 3.1 and 3.3 of this Agreement.

3.3 Investment of Funds Deposited in Collateral Account. The Collateral Trustee
shall invest and reinvest moneys on deposit in the Collateral Account at any
time in First American Prime Obligations Fund Class Y or, if no Notice of
Acceleration is in effect, in such other Cash Equivalents as directed in writing
by the Company. The parties acknowledge that shares in First American Prime
Obligations Fund Class Y are not obligations of U.S. Bank National Association
or U.S. Bancorp, are not deposits and are not insured by the FDIC. The
Collateral Trustee or its Affiliate may be compensated by the mutual fund for
services rendered in its capacity as investment advisor, or other service
provider, such as provider of shareholder servicing and distribution services,
and such compensation is both described in detail in the prospectus for the
fund, and is in addition to compensation, if any, paid to U.S. Bank National
Association in its capacity as Collateral Trustee hereunder. All such
investments and the interest and income received thereon and the net proceeds
realized on the sale or redemption thereof shall be held in the Collateral
Account as part of the Trust Estate. Neither the Collateral Trustee nor any
other Secured Party shall be responsible for (i) determining whether investments
are permitted pursuant to the terms of this Section 3.3 or (ii) any diminution
in funds resulting from such investments or any liquidation prior to maturity.
In the absence of such directions, the Collateral Trustee shall have no
obligation to invest or reinvest moneys. The Collateral Trustee shall not have
liability for any loss incurred as a result of investments made in accordance
with the provisions of this Section 3.3.

 

16



--------------------------------------------------------------------------------

3.4 Application of Moneys.

(a) Subject to the terms, conditions and provisions of the Intercreditor
Agreement, the Collateral Trustee shall have the right (pursuant to Section 4.7)
at any time to apply moneys held by it in the Collateral Account to the payment
of due and unpaid Trustee Fees. The Collateral Trustee shall provide written
notice to the Company of any such applications of moneys.

(b) All moneys held by the Collateral Trustee in the Collateral Account while a
Notice of Acceleration is in effect shall, to the extent available for
distribution (it being understood that the Collateral Trustee may liquidate,
without liability, investments prior to maturity in order to make a distribution
pursuant to this Section 3.4(b)), unless otherwise directed by the Directing
Parties, as provided herein, and subject to the terms, conditions and provisions
of the Intercreditor Agreement, be distributed (subject to the provisions of
Sections 3.5 and 3.7) by the Collateral Trustee on each Distribution Date in the
following order of priority (with such distributions being made by the
Collateral Trustee to the respective Primary Holder Representatives for the
Secured Parties entitled thereto, as provided in Section 3.4(d), and each such
Primary Holder Representative shall be responsible for insuring that amounts
distributed to it are distributed to its Secured Parties in the order of
priority set forth below):

First: to the Collateral Trustee (and other trustees appointed pursuant to this
Agreement) for any unpaid Trustee Fees (including as provided in Section 5.3)
due or past due and then to any Secured Party that has theretofore advanced or
paid any Trustee Fees constituting administrative expenses allowable under
Section 503(b) of the Bankruptcy Code, an amount equal to the amount thereof so
advanced or paid by such Secured Party and for which such Secured Party has not
been reimbursed prior to such Distribution Date, and, if such moneys shall be
insufficient to pay such amounts in full, then ratably to such Secured Parties
in proportion to the amounts of such Trustee Fees advanced by the respective
Secured Parties and remaining unpaid on such Distribution Date;

Second: to any Secured Party which has theretofore advanced or paid any Trustee
Fees other than such administrative expenses, an amount equal to the amount
thereof so advanced or paid by such Secured Party and for which such Secured
Party has not been reimbursed prior to such Distribution Date, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably to such
Secured Parties in proportion to the amounts of such Trustee Fees advanced by
the respective Secured Parties and remaining unpaid on such Distribution Date;

Third: to any Primary Holder Representative for any unpaid expenses due or past
due to such Person pursuant to the Secured Instruments and, if such moneys shall
be insufficient to pay such amounts in full, then ratably to such Persons in
proportion to the unpaid amounts thereof on such Distribution Date;

Fourth: to the holders of Secured Obligations in an amount equal to the unpaid
principal and unpaid interest on and premium and other charges, if any, with
respect to the Secured Obligations, and all other amounts constituting Secured
Obligations (including but not limited to indemnities and payments for increased
costs), in each case to the extent the same are due and payable, as of such
Distribution Date, and, if such moneys shall be insufficient to pay such amounts
in full, then ratably to such holders in proportion to the unpaid amounts
thereof on such Distribution Date;

Fifth: all other amounts owed to Secured Parties in any capacity pursuant to the
Secured Instruments and to the extent constituting Secured Obligations; and

 

17



--------------------------------------------------------------------------------

Sixth: any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

(c) The term “unpaid” as used in clauses Third and Fourth of Section 3.4(b) with
respect to the relevant Grantor(s), refers to all amounts of Secured Obligations
outstanding as of a Distribution Date, and, in the case of an Insolvency
Proceeding, with respect to any Grantor, whether or not such amounts are allowed
in such Insolvency Proceeding, to the extent that prior distributions (whether
actually distributed or set aside pursuant to Section 3.5) have not been made in
respect thereof.

(d) The Collateral Trustee shall make all payments and distributions under this
Section 3.4 on account of Restructuring Note Obligations to the Restructuring
Note Indenture Trustee, pursuant to written directions of the Restructuring Note
Indenture Trustee, for re-distribution in accordance with the provisions of the
Restructuring Note Documents; and (ii) on account of any New Money Note
Obligations to the New Money Note Indenture Trustee, pursuant to written
directions of the New Money Note Indenture Trustee, for re-distribution in
accordance with the provisions of the New Money Note Documents.

3.5 [Reserved].

3.6 Collateral Trustee’s Calculations. In making the determinations and
allocations required by Section 3.4, the Collateral Trustee shall be entitled to
request from a Primary Holder Representative in respect of the Class of Secured
Obligations for which such Primary Holder Representative acts prior to making
any payment and distribution provided for in such Section 3.4 such information
as may be required for such determinations and allocations, and may conclusively
rely upon information supplied by such Primary Holder Representative, and the
Collateral Trustee shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Trustee pursuant to Section 3.4 shall be (subject to Section 3.7 and
to any decree of any court of competent jurisdiction) final (absent manifest
error), and the Collateral Trustee shall have no duty to inquire as to the
application by any Indenture Trustee in respect of any amounts distributed to
such Primary Holder Representative.

3.7 Pro Rata Sharing. If, through the operation of any Bankruptcy Law or
otherwise, the Collateral Trustee’s security interest hereunder and under the
Trust Security Documents is enforced with respect to some, but not all, of the
Secured Obligations then outstanding, the Collateral Trustee shall to the extent
permitted by applicable law, nonetheless apply the proceeds of the Collateral
for the benefit of the holders of all Secured Obligations in the proportions and
subject to the priorities specified herein and such Secured Obligations for
which the security interest is not enforced shall be considered Secured
Obligations hereunder for the purpose of Section 3.4; provided, however, that
nothing in this Section 3.7 shall be deemed to require the Collateral Trustee to
disregard or violate any court order binding upon it and in all cases the
Collateral Trustee may seek direction from the Directing Parties and a ruling
from the court having jurisdiction over the operation of such Bankruptcy Law or
other applicable law.

SECTION 4.

AGREEMENTS WITH COLLATERAL TRUSTEE

4.1 Delivery of Secured Instruments. On the date hereof, the Grantors shall
deliver to the Collateral Trustee (a) copies of each Secured Instrument
certified as such to the Collateral Trustee by a Responsible Officer of the
Company, then in effect, (b) original or electronic “PDF” counterparts of each
Trust Security Document then in effect and (c) any opinions issued by counsel to
the Grantors in connection with such Secured Instruments, and, if not addressed
in the above referenced opinion, an

 

18



--------------------------------------------------------------------------------

Opinion of Counsel to Grantors as to the due authorization, execution, delivery
and enforceability of this Agreement as against the Grantors. The Grantors shall
deliver to the Collateral Trustee, promptly after the execution thereof, a copy
of all amendments, modifications, supplements, waivers, consents or forbearances
with respect to any Secured Instrument entered into after the date hereof.
Promptly upon the issuance of any Refinancing Debt, the Company shall deliver to
the Collateral Trustee copies of the related Trust Security Documents with
respect to such Refinancing Debt. Promptly upon receipt thereof, the Collateral
Trustee will deliver copies of all such documents to the Primary Holder
Representatives.

4.2 Information as to Primary Holder Representatives. Each of the Primary Holder
Representatives shall deliver to the Collateral Trustee, not later than 30 days
after the date hereof, and from time to time promptly after request of the
Collateral Trustee, a list setting forth as of the date hereof in the case of
the initial list or as of a date not more than 30 days prior to the date of such
delivery in the case of any subsequent list, (i) in the case of the
Restructuring Note Indenture Trustee, the aggregate Outstanding Amount of
Restructuring Note Obligations and the name and address of the Restructuring
Note Indenture Trustee and (ii) in the case of the New Money Note Indenture
Trustee, the aggregate Outstanding Amount of New Money Note Obligations and the
name and address of the New Money Note Indenture Trustee. In addition, the
applicable Primary Holder Representative will promptly notify the Company and
the Collateral Trustee of each change in the identity of the Directing Parties
or any Primary Holder Representative. Each Primary Holder Representative shall
notify the Collateral Trustee of any changes of the officers of each thereof
authorized to give directions hereunder on behalf of such parties prior to the
date of any such changes. If the Collateral Trustee does not receive the names
of the officers of each Primary Holder Representative authorized to give
directions hereunder on behalf of such parties, the Collateral Trustee may rely
on any Person purporting to be authorized to give directions hereunder on behalf
of such parties. If the Collateral Trustee is not informed of changes of the
officers of any Primary Holder Representative authorized to give directions
hereunder on behalf of such parties, the Collateral Trustee may rely on the
information previously provided to the Collateral Trustee.

4.3 Compensation and Expenses. The Grantors agree to pay to the Collateral
Trustee (i) compensation for its services, including compensation for time
spent, hereunder and under the other Trust Security Documents and for
administering the Trust Estate as shall have been agreed to in a separate
agreement(s) between the Company and the Collateral Trustee and (ii) from time
to time promptly following receipt of reasonably detailed invoices therefor, all
of the reasonable out-of-pocket fees, costs and expenses of the Collateral
Trustee (including, without limitation, the reasonable out-of-pocket fees and
disbursements of its counsel (limited to one primary counsel and one local
counsel in each applicable jurisdiction), advisors and agents, selected by it in
good faith as it deems reasonably required) (A) arising in connection with the
preparation, negotiation, execution, delivery, performance, modification, and
termination of this Agreement and each other Trust Security Document or the
enforcement of any of the provisions hereof or thereof, (B) incurred (without
obligation to do so) in connection with the administration of the Trust Estate,
the custody, use, operation of, preservation, sale or other disposition of
Collateral pursuant to any other Trust Security Document and the preservation,
protection, enforcement or defense of the Collateral Trustee’s and the Secured
Parties’ rights under this Agreement and the other Trust Security Documents and
in and to the Collateral and the Trust Estate (including, but not limited to,
any fees and expenses incurred by the Collateral Trustee in any Insolvency
Proceeding), (C) incurred by the Collateral Trustee in connection with the
removal of the Collateral Trustee pursuant to Section 5.7(a) or (D) incurred in
connection with the execution of the directions provided by the Directing
Parties. Such fees, costs and expenses are intended to constitute expenses of
administration under any Bankruptcy Law relating to creditors’ rights generally
(as may be required outside the United States), but without limitation of the
obligations of the Grantors to reimburse the Secured Parties for counsel,
advisors and other matters in connection with the other Secured Instruments or
the rights of the other Secured Parties to retain counsel and other advisors).
The obligations of the Grantors under this Section 4.3 shall survive the
termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Trustee hereunder.

 

19



--------------------------------------------------------------------------------

4.4 Stamp and Other Similar Taxes. The Grantors agree to indemnify and hold
harmless the Collateral Trustee, each Primary Holder Representative and each
Secured Party from any present or future claim for liability for any stamp or
any other similar tax, and any penalties or interest with respect thereto, which
may be assessed, levied or collected by any jurisdiction in connection with this
Agreement, any other Trust Security Document, the Trust Estate or any
Collateral. The obligations of the Grantors under this Section 4.4 shall survive
the termination of the other provisions of this Agreement and the resignation or
removal of the Collateral Trustee hereunder.

4.5 Filing Fees, Excise Taxes, Etc. Following written request (together with
documentation reasonably supporting such request) the Grantors agree to promptly
pay or to reimburse the Collateral Trustee, each Primary Holder Representative
and each Secured Party for any and all payments in respect of all search,
filing, recording and registration fees, taxes, excise taxes and other similar
imposts which may be payable or determined to be payable in respect of the
execution and delivery of this Agreement and each Trust Security Document. The
obligations of the Grantors under this Section 4.5 shall survive the termination
of the other provisions of this Agreement and the resignation or removal of the
Collateral Trustee hereunder.

4.6 Indemnification. The Grantors agree to pay, indemnify, and hold the
Collateral Trustee (and its respective directors, officers, agents, attorneys
and employees) (together with the Persons specified in the penultimate sentence
of Section 5.3, each, an “Indemnified Party”) harmless from and against any and
all claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including, without limitation, the reasonable
fees and expenses of counsel (limited to one primary counsel and one local
counsel in each applicable jurisdiction), advisors and agents selected by it in
good faith as it deems reasonably required), but without limitation of the
obligations of the Grantors to reimburse the Collateral Trustee and the other
Secured Parties for counsel, advisors and other matters in connection with the
other Secured Instruments or the rights of the other Secured Parties to retain
counsel and other advisors) or disbursements of any kind or nature whatsoever
with respect to this Agreement and the other Trust Security Documents, including
the execution, delivery, enforcement, performance and administration of this
Agreement and the other Trust Security Documents and any modifications or
termination thereof, unless, in each case, arising from the gross negligence,
bad faith or willful misconduct of such Indemnified Party as determined by a
final, non-appealable judgment of a court of competent jurisdiction, including
for taxes in any jurisdiction in which the Collateral Trustee or other
Indemnified Party is subject to tax by reason of actions hereunder or under the
Trust Security Documents, unless such taxes are imposed on or measured by
compensation paid to the Collateral Trustee under Section 4.3. In any suit,
proceeding or action brought by the Collateral Trustee under or with respect to
any contract, agreement, interest or obligation constituting part of the
Collateral for any sum owing thereunder, or to enforce any provisions thereof,
the Grantors will save, indemnify and keep each Indemnified Party harmless from
and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever of any
Grantor thereunder, arising out of a breach by such Grantor of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such Grantor or its successors from any
Grantor, and all such obligations of the Grantors shall be and remain
enforceable against and only against the Grantors and shall not be enforceable
against the Collateral Trustee; provided that the Grantors shall not have any
obligation hereunder to any Indemnified Party with respect to any liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from (i) the gross negligence, bad faith or willful
misconduct of, any Indemnified Party or (ii) a dispute between or among
Indemnitees, except, in the case of this clause (ii), such indemnity shall be
available to the Collateral Trustee acting in its capacity as such, each
Affiliate of the Collateral Trustee acting on behalf of the Collateral Trustee
in its capacity as such, and each of the directors, officers, managers,
employees, agents and advisors of the Collateral Trustee or any Affiliate of the
Trustee acting on behalf of the Collateral Trustee in its capacity as such (each
a “CT Indemnitee”) for any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel, imposed on, incurred by or asserted against any CT Indemnitee as
a result of or in connection with any such dispute. The agreements in this
Section 4.6 shall survive the termination of the other provisions of this
Agreement and the resignation or removal of the Collateral Trustee hereunder.

 

20



--------------------------------------------------------------------------------

4.7 Collateral Trustee’s Lien; Set Off Rights. Notwithstanding anything to the
contrary in this Agreement, as security for the payment of Trustee Fees (i) the
security interest and pledge granted to the Collateral Trustee hereunder and
under the other Trust Security Documents shall have priority ahead of all other
Secured Obligations secured by such Collateral and (ii) the Collateral Trustee
shall have the right to use and apply any of the funds held by the Collateral
Trustee in the Collateral Account to cover such Trustee Fees.

4.8 Further Assurances. At any time and from time to time, and at the reasonable
expense of the Grantors, each Grantor will promptly execute and deliver any and
all such further instruments and documents and take such further action as is
necessary to perfect, or to protect the perfection of, the Liens and security
interests granted under the Trust Security Documents, including, without
limitation, the filing of any financing or continuation statements under the
UCC; provided, however, that notwithstanding anything to the contrary contained
herein or in any other Trust Security Document, no Grantor shall be required to
perfect the security interests granted by it in any Collateral by any means
other than by (a) in the case of owned real estate Collateral, execution,
delivery and recordation of a Mortgage, (b) filings pursuant to the UCC of the
relevant State(s), (c) the delivery of control agreements with respect to
deposit accounts and securities accounts, (d) filings with respect to
intellectual property Collateral and (e) such additional actions as are required
pursuant to any Secured Instrument or Trust Security Document. With respect to
third party liability insurance maintained by the Grantor pursuant to the Trust
Security Documents or any Secured Instrument, the Grantors, subject to the
terms, conditions and provisions of the Intercreditor Agreement, shall cause the
Collateral Trustee to be named as an additional insured. Notwithstanding the
foregoing, in no event shall the Collateral Trustee have any obligation to
monitor the perfection or continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral. The
Collateral Trustee hereby authorizes the Grantors to make any filing necessary
to ensure the validity and perfection of the Liens on the Collateral.

SECTION 5.

THE COLLATERAL TRUSTEE

5.1 Acceptance of Collateral Trust. The Collateral Trustee, for itself and its
successors, hereby accepts and agrees to hold the Trust Estate created by this
Agreement in trust upon the terms and conditions hereof; provided; however that,
for the avoidance of doubt, and notwithstanding its agreement to hold the Trust
Estate in trust: (i) the Collateral Trustee shall not have or be construed to
have any fiduciary duties to the Grantors or the Secured Parties under
applicable law or otherwise and (ii) except as provided in applicable law, the
Collateral Trustee will have no responsibilities or obligations other than those
expressly agreed to by the Collateral Trustee herein and in the Trust Security
Documents.

5.2 Exculpatory Provisions.

(a) The Collateral Trustee shall not be responsible in any manner whatsoever for
the correctness of any recitals, statements, representations or warranties
herein, all of which are made solely by the Grantors. The Collateral Trustee
makes no representations as to the value or condition of the Trust Estate or any
part thereof, or as to the title of the Grantors thereto or as to the security
afforded by this Agreement or any other Trust Security Document, or as to the
validity, execution (except its execution), enforceability, legality or
sufficiency of this Agreement, the other Trust Security Documents or the Secured
Obligations, and the Collateral Trustee shall incur no liability or
responsibility in respect of any such matters.

 

21



--------------------------------------------------------------------------------

(b) The Collateral Trustee shall not be required to ascertain or inquire as to
the performance by the Grantors of any of the covenants or agreements contained
herein or in any other Trust Security Document or Secured Instrument. Whenever
it is necessary, or in the opinion of the Collateral Trustee advisable, for the
Collateral Trustee to ascertain the amount of Secured Obligations then held by
Secured Parties, the Collateral Trustee may rely on a certificate of the Primary
Holder Representatives, in the case of the Secured Obligations for which such
Primary Holder Representative acts, and, if a Primary Holder Representative
shall not give such information to the Collateral Trustee, it shall not be
entitled to receive distributions hereunder (in which case distributions to
those Persons who have supplied such information to the Collateral Trustee shall
be calculated by the Collateral Trustee using, for those Persons who have not
supplied such information, the list then most recently delivered by the Company
pursuant to Section 4.2), and the amount so calculated to be distributed to any
Person who fails to give such information shall be held in trust for such Person
until such Person does supply such information to the Collateral Trustee,
whereupon on the Distribution Date following the date when such Person supplies
such information to the Collateral Trustee the amount distributable to such
Person shall be recalculated using such information and distributed to it. The
Collateral Trustee shall have no liability to any Secured Parties with respect
to any calculations made by the Collateral Trustee hereunder in the event any
Primary Holder Representative shall fail to deliver its certificate as required
herein. Nothing in this Section 5.2(b) shall prevent any Grantor from contesting
any amounts claimed by any Secured Party in any certificate so supplied.
Notwithstanding anything to the contrary set forth in this Section 5.2(b), so
long as no Notice of Acceleration is in effect, the Collateral Trustee may rely
conclusively on a certificate of a Responsible Officer of the Company with
respect to the matters set forth in the second sentence of this Section 5.2(b).

(c) The Collateral Trustee shall be under no obligation or duty to take any
action under this Agreement or any other Trust Security Document (other than,
subject to Section 5.10 hereof, to obtain Mortgages to the extent required by
the Trust Security Documents) if taking such action (i) would subject the
Collateral Trustee to a tax in any jurisdiction where it is not then subject to
a tax or (ii) would require the Collateral Trustee to qualify to do business in
any jurisdiction where it is not then so qualified.

(d) The Collateral Trustee shall have the same rights with respect to any
Secured Obligation held by it as any other Secured Party and may exercise such
rights as though it were not the Collateral Trustee hereunder, and may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with, any of the Grantors as if it were not the Collateral
Trustee.

(e) Notwithstanding any other provision of this Agreement, the Collateral
Trustee shall not be liable for any action taken or omitted to be taken in its
capacity as Collateral Trustee under and in accordance with the terms of this
Agreement or the other Trust Security Documents or any applicable law except for
its bad faith, gross negligence or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Grantors and
the Secured Parties each agree that they shall not assert any claim against the
Collateral Trustee, on any theory of liability, for lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Trust Security
Document.

(f) To the extent not prohibited by any applicable law, beyond the exercise of
reasonable care in the custody thereof, the Collateral Trustee shall have no
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and, other
than the exercise of reasonable care, the Collateral Trustee shall not be
responsible for the filing, form or content of any financing or continuation
statements or

 

22



--------------------------------------------------------------------------------

recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. The Collateral Trustee shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property and, to the extent not prohibited by any applicable law, shall
not be liable or responsible for any loss or diminution in the value of any of
the Collateral, by reason of the act or omission of any carrier, forwarding
agency or other agent or bailee selected by the Collateral Trustee in good
faith.

(g) Beyond its duties as to the custody of Collateral expressly provided herein
or in any other Trust Security Document and to account to the Secured Parties
and the Grantors for moneys and other property received by it hereunder or under
any other Trust Security Document, the Collateral Trustee shall not have, to the
extent not prohibited by applicable law, any duty to the Grantors or to the
Secured Parties as to any Collateral in its possession or control or in the
possession or control of any of its agents or nominees, or any income thereon or
as to the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Trustee shall not be responsible for (i) the
existence, genuineness or value of any of the Collateral, (ii) the validity,
perfection, priority or enforceability of the Liens on any of the Collateral,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder, except to the extent of any affirmative action by the
Collateral Trustee that constitutes bad faith, gross negligence or willful
misconduct on the part of the Collateral Trustee as determined by a final,
non-appealable judgment of a court of competent jurisdiction (it being
understood and agreed that the Collateral Trustee shall have no affirmative
obligation to maintain the validity, perfection, priority or enforceability of
the Liens on any of the Collateral, other than as expressly set forth in the
first sentence of Section 8.16 of the Security Agreement), (iii) the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
(iv) the sufficiency of the form or substance of any Trust Security Document,
(v) the validity of the title of any Grantor to the Collateral, (vi) insuring
the Collateral or (vii) the payment of taxes, charges, assessments or Liens upon
the Collateral or otherwise as to the maintenance of the Collateral.

(h) In no event shall the Collateral Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

(i) Although not responsible for the sufficiency of the form or substance of any
Trust Security Document or any other agreements or documents executed in
connection therewith, the Collateral Trustee will be entitled: (i) to require
that all agreements, certificates, opinions, instruments and other documents at
any time submitted to it, including the Trust Security Documents expressly
provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it, (ii) to assume in all
cases that the Trust Security Documents and all such other documents executed in
connection with the Trust Security Documents are in form and substance
satisfactory to the Primary Holder Representatives and (iii) to obtain
confirmation of such acceptance from the Primary Holder Representatives.

(j) The Company and the applicable Directing Parties acknowledge that
regulations of the Comptroller of the Currency grant the Company and the
applicable Directing Parties the right to receive brokerage confirmations of
security transactions as they occur. The Company and the applicable Directing
Parties specifically waive receipt of such confirmations to the extent permitted
by law and acknowledge that they will receive periodic cash transactions
statements, which will detail all investment transactions made by the Collateral
Trustee hereunder.

 

23



--------------------------------------------------------------------------------

(k) If there is any bona fide, good faith disagreement between the other parties
to this Agreement or any other Trust Security Document resulting in adverse
claims being made in connection with Collateral held by the Collateral Trustee,
and the terms of this Agreement or any of the other Trust Security Documents do
not unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Trust Security Documents, the Collateral
Trustee shall be entitled to refrain from taking any action (and will incur no
liability for doing so) until directed otherwise in writing by a request signed
jointly by the Primary Holder Representatives or by order of a court of
competent jurisdiction.

The agreements of the Grantors and the Secured Parties under this Section 5.2
exculpating or otherwise protecting or authorizing the Collateral Trustee shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Trustee hereunder.

5.3 Delegation of Duties. The Collateral Trustee may execute any of the trusts
or powers hereof and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact, accountants, appraisers or other experts selected
by it. The Collateral Trustee shall be entitled to advice of counsel concerning
all matters pertaining to such trusts, powers and duties. The Collateral Trustee
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it without bad faith, gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each such agent, attorney-in-fact, accountant, appraiser
and expert shall be entitled to the same benefits of this Agreement to which the
Collateral Trustee is entitled, including (i) as to standards of care and
(ii) the right to indemnification for itself and its directors, officers,
agents, attorneys and employees as if it were an Indemnified Party under
Section 4.6. All fees, expenses and indemnity obligations owed to such separate
trustee or co-trustee shall be entitled to share ratably with the Trustee Fees
in the allocation of payments described in Section 3.4(b).

5.4 Reliance by Collateral Trustee.

(a) Whenever in the administration of this Agreement or the other Trust Security
Documents the Collateral Trustee shall deem it necessary or desirable that a
factual matter be proved or established in connection with the Collateral
Trustee taking, suffering or omitting any action hereunder or thereunder, such
matter (unless other evidence in respect thereof is herein specifically
prescribed) may be deemed to be conclusively proved or established by a
certificate of a Responsible Officer of the Company delivered to the Collateral
Trustee, and such certificate shall be full warrant to the Collateral Trustee
for any action taken, suffered or omitted in reliance thereon, subject, however,
to the provisions of Section 5.5.

(b) The Collateral Trustee may consult with counsel, and, to the extent not
prohibited by applicable law, any advice of such counsel or Opinion of Counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered by it hereunder or under any Trust Security Document in
accordance therewith. The Collateral Trustee shall have the right at any time to
seek instructions concerning the administration of this Agreement and the other
Trust Security Documents from the Directing Parties, a certificate of a
Responsible Officer of the Company or any court of competent jurisdiction, as to
any action that it may be requested or required to take, or that it may propose
to take, in the performance of any of its obligations under this Agreement or
any documents executed in connection herewith.

 

24



--------------------------------------------------------------------------------

(c) The Collateral Trustee may rely, and shall be fully protected in acting in
good faith, upon any direction, instruction, resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document which it has no reason to believe (without having any
obligation to determine the authenticity or genuineness thereof) to be other
than genuine and to have been signed or presented by the proper party or parties
or, in the case of cables, telecopies and telexes, to have been sent by the
proper party or parties. In the absence of bad faith, gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction, the Collateral Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Collateral Trustee
and conforming to the requirements of this Agreement.

(d) The Collateral Trustee shall not be under any obligation to exercise any of
the rights or powers vested in the Collateral Trustee by this Agreement and the
other Trust Security Documents or to advance or expend funds in the performance
of its duties or the exercise of its rights, at the request or direction of the
Directing Parties pursuant to this Agreement or otherwise, unless the Collateral
Trustee shall have been provided such security or indemnity reasonably
satisfactory to the Collateral Trustee against the reasonable documented
out-of-pocket costs, expenses and liabilities which may be incurred by the
Collateral Trustee in compliance with such request or direction.

(e) Upon any application or demand by any of the Grantors (except any such
application or demand which is expressly permitted to be made orally) to the
Collateral Trustee to take or permit any action under any of the provisions of
this Agreement or any other Trust Security Document, the Company shall furnish
to the Collateral Trustee a certificate of a Responsible Officer of the Company
stating that all conditions precedent, if any, provided for in this Agreement,
in any other relevant Trust Security Document or in the Secured Instruments
relating to the proposed action have been complied with, and in the case of any
such application or demand as to which the furnishing of any document is
specifically required by any provision of this Agreement or any other Trust
Security Document relating to such particular application or demand, such
additional document shall also be furnished.

(f) Any Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate of a Responsible Officer of the Company provided to
such counsel in connection with such opinion or representations made by a
Responsible Officer of the Company in a writing filed with the Collateral
Trustee.

(g) The Collateral Trustee may at any time solicit written confirmatory
directions from the Directing Parties, an Officers’ Certificate or an order of a
court of competent jurisdiction, as to any action that it may be directed by the
Directing Parties to take, or that it may propose to take in its sole
discretion, in the performance of any of its obligations under this Agreement or
the other Trust Security Documents.

(h) No written direction given to the Collateral Trustee by the Directing
Parties that in the reasonable judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Trust Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

(i) To the extent not prohibited by applicable law, in no event shall the
Collateral Trustee have any obligation to inquire or investigate as to the
correctness, veracity, or content of any direction received from the Directing
Parties.

 

25



--------------------------------------------------------------------------------

The agreements of the Grantors and Secured Parties under this Section 5.4
exculpating or otherwise protecting or authorizing the Collateral Trustee shall
survive the termination of the other provisions of this Agreement and the
resignation or removal of the Collateral Trustee hereunder.

5.5 Limitations on Duties of Trustee.

(a) The Collateral Trustee shall be obligated to perform such duties and only
such duties as are specifically set forth in this Agreement and the other Trust
Security Documents, and no implied covenants or obligations shall be read into
this Agreement or any other Trust Security Document against the Collateral
Trustee. If a Notice of Acceleration is in effect, the Collateral Trustee shall:
(i) upon the written direction of the Directing Parties, as provided herein, but
otherwise subject to the provisions of Section 2.5(b) and subject to the terms,
conditions and provisions of the Intercreditor Agreement, exercise the rights
and powers vested in the Collateral Trustee by this Agreement and the other
Trust Security Documents, (ii) not be liable with respect to any action taken,
or omitted to be taken, in accordance with such direction of the Directing
Parties unless such action or omission is performed in bad faith or with willful
misconduct or gross negligence as determined by a final, non-appealable judgment
of a court of competent jurisdiction, and (iii) not be obligated to take any
Collateral Enforcement Action or exercise any powers, rights or remedies
hereunder except upon the receipt of such direction of the Directing Parties.

(b) To the extent not prohibited by applicable law, the Collateral Trustee shall
not be under any obligation to take any action which is discretionary under the
provisions hereof or of any other Trust Security Document, except upon the
written direction of the Directing Parties at such time in accordance with the
terms hereof. The Collateral Trustee shall make available for inspection and
copying by each Primary Holder Representative each certificate or other paper
furnished to the Collateral Trustee by any of the Grantors under or in respect
of this Agreement or any of the Collateral.

(c) No provision of this Agreement or of any other Trust Security Document shall
be deemed to impose any duty or obligation on the Collateral Trustee to perform
any act or acts or exercise any right, power, duty or obligation conferred or
imposed on it, in any jurisdiction in which it shall or may, in the reasonable
determination of the Collateral Trustee, be illegal.

5.6 Moneys to be Held in Trust. All moneys received by the Collateral Trustee
under or pursuant to any provision of this Agreement or any other Trust Security
Document (except Trustee Fees) shall be held in trust for the purposes for which
they were paid or are held.

5.7 Resignation and Removal of the Collateral Trustee.

(a) The Collateral Trustee may at any time, upon 30 days’ prior written notice
(which prior notice may be waived by the Primary Holder Representatives) to the
Company and each Primary Holder Representative, resign and be discharged of the
responsibilities hereby created, such resignation to become effective upon
(i) the appointment of a successor Collateral Trustee by the Directing Parties,
(ii) the acceptance of such appointment by such successor Collateral Trustee and
(iii) the approval of such successor Collateral Trustee evidenced by one or more
instruments signed by the Directing Parties (which approval, in each case, shall
not be unreasonably withheld). If no successor Collateral Trustee shall be
appointed and shall have accepted such appointment within 60 days after the
Collateral Trustee gives the aforesaid notice of resignation, the Collateral
Trustee, or, if a Notice of Acceleration is in effect, the Collateral Trustee or
the Directing Parties may apply to any court of competent jurisdiction to
appoint a successor Collateral Trustee to act until such time, if any, as a
successor Collateral Trustee shall have been appointed as provided in this
Section 5.7. Any successor so appointed by such court

 

26



--------------------------------------------------------------------------------

shall immediately and without further act be superseded by any successor
Collateral Trustee appointed by the Directing Parties as provided in
Section 5.7(b). The Directing Parties may, at any time, upon giving 30 days’
prior written notice thereof to the Collateral Trustee, the Company and each
other Primary Holder Representative, remove the Collateral Trustee and appoint a
successor Collateral Trustee, such removal to be effective upon the acceptance
of such appointment by the successor. The Collateral Trustee shall be entitled
to Trustee Fees to the extent incurred or arising, or relating to events
occurring, before such resignation or removal.

(b) If at any time the Collateral Trustee shall resign or be removed or
otherwise become incapable of acting, or if at any time a vacancy shall occur in
the office of the Collateral Trustee for any other cause, a successor Collateral
Trustee may be appointed by the Directing Parties with the consent of the
Company (not to be unreasonably withheld or delayed) if no Event of Default
exists. The powers, duties, authority and title of the predecessor Collateral
Trustee shall be terminated and cancelled without procuring the resignation of
such predecessor and without any other formality (except as may be required by
any applicable law) than appointment and designation of a successor in writing
duly delivered to the predecessor and the Company. Such appointment and
designation shall be full evidence of the right and authority to make the same
and of all the facts therein recited, and this Agreement and the other Trust
Security Documents shall vest in such successor, without any further act, deed
or conveyance, all the estates, properties, rights, powers, trusts, duties,
authority and title of its predecessor; but such predecessor shall,
nevertheless, promptly following the written request of the Directing Parties,
the Company, or the successor, execute and deliver an instrument transferring to
such successor all the estates, properties, rights, powers, trusts, duties,
authority and title of such predecessor hereunder and under the other Trust
Security Documents and shall deliver all Collateral held by it or its agents to
such successor. Should any deed, conveyance or other instrument in writing from
any Grantor be reasonably required by any successor Collateral Trustee for more
fully and certainly vesting in such successor the estates, properties, rights,
powers, trusts, duties, authority and title vested or intended to be vested in
the predecessor Collateral Trustee, any and all such deeds, conveyances and
other instruments in writing shall, promptly following the request of such
successor, be executed, acknowledged and delivered by such Grantor. If such
Grantor shall not have executed and delivered any such deed, conveyance or other
instrument within 10 Business Days after it received a written request from the
successor Collateral Trustee to do so, or if a Notice of Acceleration is in
effect, the predecessor Collateral Trustee may execute the same on behalf of
such Grantor. Such Grantor hereby appoints any predecessor Collateral Trustee as
its agent and attorney to act for it as provided in the next preceding sentence.

5.8 Status of Successor Collateral Trustee. Every successor Collateral Trustee
appointed pursuant to Section 5.7 shall be a bank or trust company in good
standing and having power to act as Collateral Trustee hereunder, incorporated
under the laws of the United States of America or any State thereof or the
District of Columbia and having its principal corporate trust office within the
48 contiguous States and shall also have capital, surplus and undivided profits
of not less than $100,000,000, if there be such an institution with such
capital, surplus and undivided profits willing, qualified and generally
recognized as capable of undertaking duties and obligations of the type imposed
upon the Collateral Trustee hereunder and that is able to accept the trust
hereunder upon reasonable or customary terms.

5.9 Merger of the Collateral Trustee. Any Person into which the Collateral
Trustee may be merged or converted, or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Collateral Trustee shall be a party, or any Person succeeding to all or
substantially all of the corporate trust business of the Collateral Trustee,
shall be the successor of the Collateral Trustee under this Agreement and the
other Trust Security Documents without the execution or filing of any paper or
any further act on the part of the parties hereto.

 

27



--------------------------------------------------------------------------------

5.10 Co-Collateral Trustee; Separate Collateral Trustee.

(a) If at any time or times it shall be necessary or prudent in order to conform
to any law of any jurisdiction in which any of the Collateral shall be located,
or to avoid any violation of law or imposition on the Collateral Trustee of
taxes by such jurisdiction not otherwise imposed on the Collateral Trustee, or
the Collateral Trustee shall be advised by counsel, satisfactory to it, that it
is necessary or prudent in the interest of the Secured Parties, or the Directing
Parties shall in writing so request the Collateral Trustee, or the Collateral
Trustee shall deem it desirable for its own protection in the performance of its
duties hereunder or under any other Trust Security Document, the Collateral
Trustee and each of the Grantors shall execute and deliver all instruments and
agreements necessary or proper to constitute another bank or trust company, or
one or more persons approved by the Collateral Trustee and the Company (such
approval not to be unreasonably withheld or delayed), either to act as
co-trustee or co-trustees of all or any of the Collateral under this Agreement
or under any of the other Trust Security Documents, jointly with the Collateral
Trustee originally named herein or therein or any successor Collateral Trustee,
or to act as separate trustee or trustees of any of the Collateral. If any of
the Grantors shall not have joined in the execution of such instruments and
agreements within 30 days after it receives a written request from the
Collateral Trustee to do so, or if a Notice of Acceleration is in effect, the
Collateral Trustee may act under the foregoing provisions of this
Section 5.10(a) without the concurrence of such Grantors and execute and deliver
such instruments and agreements on behalf of such Grantors. Each of the Grantors
hereby appoints the Collateral Trustee as its agent and attorney to act for it
under the foregoing provisions of this Section 5.10(a) in either of such
contingencies.

(b) [Reserved]

(c) [Reserved]

(d) Every separate trustee and every co-trustee, other than any successor
Collateral Trustee appointed pursuant to Section 5.7, shall, to the extent
permitted by law, be appointed and act and be such, subject to the following
provisions and conditions:

(i) all rights, powers, duties and obligations conferred upon the Collateral
Trustee in respect of the custody, control and management of moneys, papers or
securities shall be exercised solely by the Collateral Trustee or any agent
appointed by the Collateral Trustee;

(ii) all rights, powers, duties and obligations conferred or imposed upon the
Collateral Trustee hereunder and under the other relevant Trust Security
Document or Documents shall be conferred or imposed and exercised or performed
by the Collateral Trustee and such separate trustee or separate trustees or
co-trustee or co-trustees, jointly, as shall be provided in the instrument
appointing such separate trustee or separate trustees or co-trustee or
co-trustees, except to the extent that under any law of any jurisdiction in
which any particular act or acts are to be performed the Collateral Trustee
shall be incompetent or unqualified to perform such act or acts, or unless the
performance of such act or acts would result in the imposition of any tax on the
Collateral Trustee which would not be imposed absent such joint act or acts, in
which event such rights, powers, duties and obligations shall be exercised and
performed by such separate trustee or separate trustees or co-trustee or
co-trustees;

(iii) no power given hereby or by the other relevant Trust Security Documents
to, or which it is provided herein or therein may be exercised by, any such
co-trustee or co-trustees or separate trustee or separate trustees shall be
exercised hereunder or thereunder by such co-trustee or co-trustees or separate
trustee or separate trustees except jointly with, or with the consent in writing
of, the Collateral Trustee, anything contained herein to the contrary
notwithstanding;

 

28



--------------------------------------------------------------------------------

(iv) no separate trustee or co-trustee hereunder shall be personally liable by
reason of any act or omission of any other trustee hereunder;

(v) the Collateral Trustee, at any time by a written and executed instrument,
may accept the resignation of or remove any such separate trustee or co-trustee
and, with consent of Directing Parties (not to be unreasonably withheld) and
with the consent of the Company (not to be unreasonably withheld or delayed) if
no Event of Default exists and the Company has certified in writing to the
Collateral Trustee that no Event of Default exists may appoint a successor to
such separate trustee or co-trustee, as the case may be, anything contained
herein to the contrary notwithstanding. If the Company shall not have joined in
the execution of any such instrument within 30 days after it receives a written
request from the Collateral Trustee to do so, or if a Notice of Acceleration is
in effect, the Collateral Trustee with consent of Directing Parties (not to be
unreasonably withheld) shall have the power to accept the resignation of or
remove any such separate trustee or co-trustee and to appoint a successor
without the concurrence of the Company, the Company hereby appointing the
Collateral Trustee its agent and attorney to act for it in such connection in
such contingency. If the Collateral Trustee shall have appointed a separate
trustee or separate trustees or co-trustee or co-trustees as above provided, the
Collateral Trustee may at any time, by an instrument in writing, accept the
resignation of or remove any such separate trustee or co-trustee and the
successor to any such separate trustee or co-trustee shall be appointed by the
Collateral Trustee with consent of Directing Parties (not to be unreasonably
withheld);

(vi) such separate trustee or co-trustee shall act as bailee and agent for and
on behalf of the Collateral Trustee in order to perfect any Liens on the
Collateral; and

(vii) all fees, expenses and indemnity obligations owed to such separate trustee
or co-trustee shall be entitled to share ratably with the Trustee Fees in the
allocation of payments described in Section 3.4(b).

(e) Each separate trustee and co-trustee shall and agrees to (i) hold all
Collateral in its possession (or which it controls or which is registered in its
name including as lienholder or secured party) for the benefit of and as agent
for perfection of and bailee for the Collateral Trustee and to perfect the
security interest in and Liens on such Collateral created by the Trust Security
Documents to which it is a party, including to the extent that possession or
control is taken to perfect a Lien thereon under the UCC (such bailment being
intended, among other things, to satisfy the requirements of Section 8-301,
9-106 and 9-313 of the UCC), and (ii) comply with instructions and entitlement
orders originated by the Collateral Trustee with respect to the Collateral
without further consent by the Company or any other Grantors, and the Collateral
Trustee agrees not to deliver any such instructions and orders unless instructed
to do so by the Directing Parties.

SECTION 6.

MISCELLANEOUS

6.1 Notices. Unless otherwise specified herein, all notices, requests, demands
or other communications given to any of the Grantors, the Collateral Trustee,
the Directing Parties and any Primary Holder Representative shall be given in
writing or by electronic transmission and shall be deemed to have been duly
given when personally delivered or when duly deposited in the mails,

 

29



--------------------------------------------------------------------------------

registered or certified mail postage prepaid, or when transmitted by electronic
transmission, to an electronic mail address or by other means of electronic
delivery (and, in the case of electronic delivery, followed by telephonic or
electronic notice of receipt) addressed (i) if to any Grantor or the Collateral
Trustee, to such party at its address specified on the signature pages hereof or
any other address which such party shall have specified as its address for the
purpose of communications hereunder, by notice given in accordance with this
Section 6.1 to the party sending such communication or (ii) if to any Primary
Holder Representative, to it at its address specified from time to time in the
list provided by the Company to the Collateral Trustee pursuant to Section 4.2;
provided that any notice, request or demand to the Collateral Trustee shall not
be effective until received by the Collateral Trustee in writing or by facsimile
transmission in the corporate trust division at the office designated by it
pursuant to this Section 6.1 and that any notice, request, demand or other
communication to any Primary Holder Representative shall not be effective unless
it specifically references the Restructuring Notes or the Restructuring Note
Indenture or the New Money Notes or the New Money Note Indenture, as applicable.

6.2 No Waivers. No failure on the part of the Collateral Trustee, any
co-collateral trustee, any separate trustee, the Directing Parties, any Primary
Holder Representative or any Secured Party to exercise, no course of dealing
with respect to, and no delay in exercising, any right, power or privilege under
this Agreement or any other Trust Security Document shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

6.3 Amendments, Supplements and Waivers.

(a) With the written consent of the Directing Parties, the Collateral Trustee
and the Grantors may, from time to time, enter into written agreements
supplemental hereto or to any other Trust Security Document for the purpose of
adding to, or waiving any provisions of, this Agreement or any other Trust
Security Document or changing in any manner the rights of the Collateral
Trustee, the Secured Parties or the Grantors hereunder or thereunder; provided
that no such supplemental agreement shall (i) amend, modify or waive any
provision of this Section 6.3 without the written consent of each Primary Holder
Representative for each Class of Primary Secured Obligations then outstanding
but only if the rights of the Primary Holder Representative would be adversely
affected thereby, (ii) amend the definition of Directing Parties or any use of
such defined term in this Agreement, in each case without the written consent of
each Primary Holder Representative for each class of Primary Secured Obligations
then outstanding but only if the rights of the Primary Holder Representative
would be adversely affected thereby, (iii) change the percentage specified in
the definition of Majority Holders, Majority Restructuring Note Class Holders or
Majority New Money Note Class Holders or amend, modify or waive any provision of
Section 3.4 or the definition of Secured Obligations or otherwise change the
relative rights of the Secured Parties under this Agreement in respect of
payments or Collateral without the written consent of holders constituting the
Majority Class Holders of each Class whose rights would be adversely affected
thereby, (iv) amend, modify or waive any provision of Section 8 without the
consent of each Primary Holder Representative with respect to each Class of
Primary Secured Obligations then outstanding, but only if the relative rights of
the holders of such Class would be adversely affected thereby, or (v) amend,
modify or waive any provision of Section 3, 4 or 5 or otherwise alter the
duties, rights or obligations of the Collateral Trustee hereunder or under the
other Trust Security Documents without the written consent of the Collateral
Trustee. Any such supplemental agreement shall be binding upon the Grantors,
each Primary Holder Representative, the Secured Parties and the Collateral
Trustee and their respective successors and assigns.

(b) Notwithstanding the foregoing, without the consent of the Directing Parties
or any other Secured Party, the Collateral Trustee and the Grantors, at any time
and from time to time, may, subject to the terms, conditions and provisions of
the Intercreditor Agreement enter into one or more agreements supplemental
hereto or to any other Trust Security Document, in

 

30



--------------------------------------------------------------------------------

form and substance satisfactory to the Grantors and the Collateral Trustee,
(i) to add to the covenants of such Grantor for the benefit of the Secured
Parties or to surrender any right or power herein conferred upon such Grantor or
add to the rights or benefits of the Secured Parties; (ii) to mortgage or pledge
to the Collateral Trustee, or grant a security interest in favor of the
Collateral Trustee in, any property or assets as additional security for the
Secured Obligations or to preserve, perfect or establish any liens on the
Collateral to secure the Secured Obligations or the rights of the Collateral
Trustee with respect thereto; (iii) to conform to any applicable law or to
advice given by special or local counsel; (iv) to cure any ambiguity, to correct
or supplement any provision herein or in any other Trust Security Document which
may be defective or inconsistent with any other provision herein or therein, or
to make any other provision with respect to matters or questions arising
hereunder which shall not be inconsistent with any provision hereof; provided
that any such action contemplated by this clause (iv) shall not adversely affect
the interests of the Secured Parties; (v) to secure additional Secured
Obligations otherwise permitted to be secured by the Collateral pursuant to the
Secured Instruments; (vi) to provide for the assumption of the Company’s or any
Grantor’s obligations under any Trust Security Document in the case of a merger
or consolidation or sale of all or substantially all of the Company’s or such
Grantor’s assets, as applicable; (vii) to make, complete or confirm any grant of
a Lien on Collateral permitted or required by any Secured Instrument or, to the
extent required under the Intercreditor Agreement (or any other intercreditor
agreement constituting a Trust Security Document), to conform any Trust Security
Document to reflect permitted amendments or modifications to comparable
provisions of any Bank Group Document, Pension Fund Document or comparable
document evidencing the Asset Backed Credit Facility; (viii) to amend the
Intercreditor Agreement pursuant to the terms thereof or otherwise enter into
another intercreditor agreement (including the Asset Backed Credit Facility
Intercreditor Agreement, if any) to the extent permitted under, and in
accordance with the terms, conditions and provisions of, the applicable Secured
Instruments; or (ix) to comply with the TIA, or with any requirement of the SEC
arising from the qualification of the Indentures under the TIA. If an Asset
Backed Credit Facility and related Asset Backed Credit Facility Intercreditor
Agreement are entered into, in each case, to the extent permitted under, and in
accordance with the terms, conditions and provisions of, the applicable Secured
Instruments, then this Agreement shall be deemed amended to include, and shall
be amended to so include, a reference to the “Asset Backed Credit Facility
Intercreditor Agreement” each time (if applicable) “Intercreditor Agreement” is
referred to herein.

(c) For purposes of voting under this Agreement, Secured Obligations registered
in the name of or beneficially owned by the Company or any Affiliate of the
Company will be deemed to be outstanding only to the extent deemed outstanding
for purposes of voting under the respective Indentures.

(d) The Collateral Trustee will not enter into any amendment or supplement
unless it has received a certificate of a Responsible Officer of the Company to
the effect that such amendment or supplement will not result in a breach of any
provision or covenant contained in any of the Secured Instruments. Prior to
executing any amendment adding Collateral pursuant to this Section 6.3, the
Collateral Trustee will be entitled to receive an Opinion of Counsel to the
effect that the execution and delivery of such document is permitted hereunder
and all conditions precedent thereto have been satisfied, and addressing
customary creation and perfection (which Opinion of Counsel may be subject to
customary assumptions and qualifications).

6.4 [Reserved].

6.5 Headings. The table of contents and the headings of sections have been
included herein and in the other Trust Security Documents for convenience only
and should not be considered in interpreting this Agreement or the other Trust
Security Documents.

 

31



--------------------------------------------------------------------------------

6.6 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

6.7 Successors and Assigns; Third Party Beneficiaries.

(a) This Agreement shall be binding upon each of the parties hereto and their
respective successors and assigns and shall inure to the benefit of each of the
Indemnified Parties and their respective successors and assigns (or, if
applicable, permitted assigns), and nothing herein is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral.

(b) Each of the Indemnified Parties is a third-party beneficiary of this
Agreement.

6.8 [Reserved].

6.9 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the other Trust Security Documents and the other Secured
Instruments to which it is a party;

(b) neither the Collateral Trustee nor any Primary Holder Representative or
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement, any of the other Trust
Security Documents and the other Secured Instruments, and the relationship
between the Grantors, on the one hand, and the Collateral Trustee and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Trust Security Documents
or Secured Instruments or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

6.10 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. To the extent
that the Collateral Account is deemed or construed to be a “deposit account”
under the UCC, the parties hereto agree that New York is the “jurisdiction” of
U.S. Bank National Association, in its capacity as Collateral Trustee hereunder,
for purposes of §9-304 of the New York Uniform Commercial Code.

6.11 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Delivery of executed counterparts by facsimile or other electronic
mail transmission (PDF) shall be deemed equally effective as delivery of
originals.

6.12 Termination and Release

(a) Upon the termination of, and satisfaction in full of all of the obligations
under, a Class of Primary Secured Obligations (other than contingent
indemnification obligations for which no claim has been made), a Responsible
Officer of the Company shall promptly provide written notice to the Collateral
Trustee stating that the conditions for release of Collateral under the Secured
Instruments for such Class have been satisfied and upon the Collateral Trustee’s

 

32



--------------------------------------------------------------------------------

receipt of such written notice, the Secured Obligations under such Class shall
no longer be secured by the Collateral. Upon the Collateral Trustee’s receipt of
such written notice with respect to each Class of Primary Secured Obligations,
the security interests created by the Trust Security Documents shall terminate
automatically and all right, title and interest of the Collateral Trustee in and
to the Collateral shall revert to the Grantors, their successors and assigns.

(b) Upon the termination of the Collateral Trustee’s security interest and the
release of the Collateral in accordance with Section 6.12(a), the Collateral
Trustee will promptly, at the Company’s written request and expense (and in any
event within five Business Days after receipt of such request), (i) execute and
deliver to the Company such documents as the Company shall reasonably request to
evidence the termination of such security interest or the release of such
Collateral, or authorize the Company and its designees to file such UCC
termination statements and notices of release of Liens as the Company shall
reasonably request, and (ii) deliver or cause to be delivered to the Grantors
all property of the Grantors then held by the Collateral Trustee or any agent
thereof.

(c) So long as no Notice of Acceleration shall be in effect, upon the sale or
other disposition of all the Capital Stock of a Grantor to any Person (other
than the Company or any other Grantor) in a transaction permitted (or not
prohibited, as the case may be) by all the Secured Instruments as certified in
writing by a Responsible Officer of the Company: (i) such Grantor and each
Subsidiary of such Grantor which is included in such sale or other disposition
(such Grantor and each such Subsidiary being referred to herein as “Included
Grantors”) shall cease to be a Grantor hereunder or a party to any Trust
Security Document and shall be released automatically from its obligations
pursuant hereto and thereto, (ii) the security interests created by the Trust
Security Documents entered into by such Included Grantors in all right, title
and interest of such Included Grantors in the Collateral, and the security
interests created by the Trust Security Documents in the Capital Stock of such
Included Grantors, shall terminate automatically, in each case only with respect
to such Included Grantors and such Capital Stock (subject to any requirement
with respect to the retention of Proceeds of such sale or other disposition
subject to this Agreement or any other Trust Security Document) and (iii) any
obligations of such Included Grantors shall, unless otherwise expressly notified
by the Company to the Collateral Trustee and the Directing Parties in writing,
automatically cease to be Secured Obligations. Upon any such termination and
receipt by the Collateral Trustee of a certificate from a Responsible Officer of
the Company or the relevant Grantor stating that such sale or other disposition
is to a Person other than the Company or any other Grantor in a transaction
permitted or not prohibited, as the case may be, by the Secured Instruments, the
Collateral Trustee will promptly, at the Company’s request and expense (and in
any event within five Business Days after receipt of such request), (x) execute
and deliver to the Company and such Included Grantors (and the Grantor that
pledged such Capital Stock under the Trust Security Documents) such documents as
the Company shall reasonably request to evidence the termination of such
security interest or the release of such Collateral, or authorize the Company
and its designess to file such UCC termination statements and notices of release
of Liens as the Company shall reasonably request, (y) deliver or cause to be
delivered to such Included Grantors all property of such Included Grantors then
held by the Collateral Trustee or any agent thereof and (z) deliver such Capital
Stock to the Grantor that pledged such Capital Stock under the Trust Security
Documents. A copy of any certificate by a Grantor to the Collateral Trustee
under this Section 6.12(c) shall be sent simultaneously to the Directing
Parties. The Company and the Grantors hereby agree to hold in escrow any
Collateral delivered to the Company or the Grantors, as applicable, by the
Collateral Trustee pursuant to this Section 6.12(c).

(d) Upon receipt by the Collateral Trustee of written notice from a Primary
Holder Representative directing the Collateral Trustee to cause the Liens on a
portion or all of the Collateral (identified in such notice) securing the
applicable Primary Secured Obligations to be

 

33



--------------------------------------------------------------------------------

released and discharged, such Liens shall be automatically released and such
Primary Secured Obligations shall no longer be secured by such Collateral, and
the security interests created by the Trust Security Documents in such
Collateral shall terminate automatically and all right, title and interest of
the Collateral Trustee in and to such Collateral shall revert to the Grantors,
their successors and assigns.

(e) So long as no Notice of Acceleration shall be in effect, upon receipt by the
Collateral Trustee of written certification from a Responsible Officer of the
Company (and in any event within five Business Days after receipt of such
request) that physical possession of any Grantor’s property then held by the
Collateral Trustee or any agent thereof or any separate trustee or co-trustee
(including any promissory notes and related transfer documents, if any,
constituting part of any Collateral) is necessary or customary to enforce (or
would otherwise facilitate enforcement of) such Grantor’s remedies (or actions
in lieu of the exercise of enforcement) against counterparties, or for the
purpose of correction of defects, if any, under or in relation to any
Collateral, or for the purpose of exchanging stock certificates or instruments
for other stock certificates or instruments in a transaction not constituting a
sale or disposition, the Collateral Trustee shall (i) cause to be delivered in
escrow such property to such Grantor, the Company or its agents pending any
enforcement action, exercise of rights or other customary actions in lieu of
enforcement or for the purpose of correction of defects, if any, in each case in
respect of any such promissory notes, stock certificates and related Collateral,
and (ii) execute and deliver such documents (in form and substance reasonably
satisfactory to the Company), and take such other actions in connection with
such escrowed release as such Grantor or the Company may reasonably request in
writing; it being understood that the delivery of any such property shall not
constitute a release of the Collateral and any Proceeds received by such Grantor
upon any such enforcement shall be subject to this Agreement and the other Trust
Security Documents. A copy of any certificate by a Grantor or the Company to the
Collateral Trustee under this Section 6.12(e) shall be sent simultaneously to
the Directing Parties. The Company and the Grantors hereby agree to hold in
escrow any Collateral delivered to the Company or the Grantors, as applicable,
by the Collateral Trustee pursuant to this Section 6.12(e).

(f) So long as no Notice of Acceleration shall be in effect, upon the sale or
other disposition of Collateral to a third party (a “Third Party Sale”) and
which transaction is permitted or not prohibited by all the Secured Instruments
as certified in writing by a Responsible Officer of the Company, the security
interests created by the Trust Security Documents in such Collateral (but not
the Proceeds thereof) shall terminate automatically, and the Company or
applicable Grantor shall promptly provide the Collateral Trustee with written
certification that such sale or other disposition has occurred and is permitted
or not prohibited by all the Secured Instruments. Upon receipt by the Collateral
Trustee of a notice from the Company or other Grantor that such Grantor has
entered or intends to enter into a binding contract for a Third Party Sale of
Collateral, the Collateral Trustee shall, promptly upon receipt of such notice
(and in any event within five Business Days after receipt of such notice), at
such Grantor’s or the Company’s expense, (i) execute and deliver within five
Business Days prior to the date of the contemplated closing under such Third
Party Sale as notified by the Company or such Grantor, such documents (in form
and substance reasonably satisfactory to the Grantors) as such Grantor or the
Company shall reasonably request to evidence the termination of the security
interest and Lien in, and release of, such Collateral upon completion of such
Third Party Sale (subject to any requirement with respect to retention of the
Proceeds of such Third Party Sale subject to this Agreement or any other Trust
Security Document), or authorize the Company and its designees to file such UCC
termination statements and notices of release of Liens as the Company shall
reasonably request, and (ii) deliver, or cause to be delivered within five
Business Days prior to the date of the contemplated closing under such Third
Party Sale as notified by the Company or such Grantor, for release only upon
completion of such Third Party Sale, to such Grantor or the Company all property
(including any promissory notes and related transfer documents), if any,
constituting part

 

34



--------------------------------------------------------------------------------

of such Collateral (and any related collateral) then held by the Collateral
Trustee or any agent thereof. A copy of any certificate by a Grantor or the
Company to the Collateral Trustee under this Section 6.12(f) shall be sent
simultaneously to the Directing Parties. The Company and the other Grantors
hereby agree to hold in escrow at all times prior to the closing under the
applicable Third Party Sale any Collateral delivered to the Company or the
Grantors, as applicable, by the Collateral Trustee pursuant to this
Section 6.12(f).

(g) Upon receipt by the Collateral Trustee of written certification from a
Responsible Officer of the Company that such Grantor has received, or has
received notice that it will receive, a payment or prepayment in satisfaction or
settlement in respect of any portion of the Collateral, the Collateral Trustee
shall promptly at the Company’s request and expense (and in any event within
five Business Days after receipt of such request), and as long as no Notice of
Acceleration is then in effect (i) execute and deliver, for release only upon
receipt by the applicable Grantor of such payment or prepayment in satisfaction
or settlement, such documents (in form and substance reasonably satisfactory to
the Grantors) as the Company shall reasonably request to evidence termination of
the security interest and Lien in, and release of, such portion of Collateral
(subject to any requirement with respect to retention of the Proceeds of such
payment or prepayment under this Agreement or any other Trust Security
Documents) and (ii) deliver, or cause to be delivered, for release only upon
receipt by the Collateral Trustee of such payment or prepayment in satisfaction
or settlement, to the Company all property (including any promissory notes and
related transfer documents), if any, constituting part of such Collateral (and
any related collateral) then held by the Collateral Trustee or any agent
thereof. A copy of any certificate by a Grantor or the Company to the Collateral
Trustee under this Section 6.12(g) shall be sent simultaneously to the Directing
Parties. The Company and the Grantors hereby agree to hold in escrow any
Collateral delivered to the Company or the Grantors, as applicable, by the
Collateral Trustee pursuant to this Section 6.12(g).

(h) Upon a release of any senior Lien on any Collateral in accordance with
Section 4.2 of the Intercreditor Agreement (or in accordance with any comparable
provision of any other Trust Security Document now or hereinafter constituting
an intercreditor agreement to which the Collateral Trustee is a party and all or
any portion of the Collateral is subject including the Asset Backed Credit
Facility Intercreditor Agreement, if any), the Collateral Trustee’s Lien on such
Collateral shall be automatically released.

(i) Notwithstanding anything to the contrary contained in any Trust Security
Document, the Lien granted under the Trust Security Documents shall not extend
to any Excluded Property during the time that such assets constitute Excluded
Property, but shall promptly attach thereto if at any time such assets no longer
constitute Excluded Property.

(j) This Agreement shall terminate when the security interests granted under
each of the other Trust Security Documents or otherwise in favor of the Secured
Parties have terminated and the Collateral has been released as provided in
Section 6.12(a) or (d); provided that the provisions of Sections 4.3, 4.4, 4.5,
4.6 and 4.7 as related to the reimbursement of expenses and costs of the
Collateral Trustee, the indemnities of the Collateral Trustee and priority Liens
of the Collateral Trustee and Sections 5.1, 5.2, 5.4 as related to exculpations
and limitations of the duties and obligations of the Collateral Trustee, shall
not be affected by any such termination.

(k) Notwithstanding any release to the Company of amounts from the Collateral
Account pursuant to Section 2.11(b) or the release of any security interest or
Lien pursuant to this Section 6.12, the Grantors and their assets will remain
subject to the terms of the Secured Instruments, and the released amounts and
other assets may not be applied except as permitted under the Secured
Instruments.

 

35



--------------------------------------------------------------------------------

(l) Upon the release, pursuant to, and in accordance with the terms and
conditions of any of the foregoing provisions of this Section 6.12, of the Lien
on all or any portion of (a) the Collateral under the Security and Collateral
Agency Agreement or (b) the Collateral applicable to the Vehicle Title Custodial
Agreement, the Collateral Trustee is hereby authorized and directed by the
applicable Grantors to deliver instructions to or direct the collateral agent
under the Security and Collateral Agency Agreement or the custodial
administrator under the Vehicle Title Custodial Agreement, as applicable, to
release such Collateral.

6.13 New Grantors. During the term of this Agreement, one or more additional
Subsidiaries may, and shall, in accordance with the Secured Instruments, become
a party to this Agreement by executing a joinder agreement, substantially in the
form of Exhibit B attached hereto, whereupon such Subsidiary shall become a
Grantor for all purposes and to the same extent as if originally a party hereto
and shall be bound by this Agreement. Such Subsidiary shall comply with the
applicable requirements of each Secured Instrument to which it is a party with
respect to the creation and perfection of security interests in the Collateral
in which it has rights. All obligations of the Grantors under this Agreement,
including Grantors that become parties hereto after the date hereof, are joint
and several.

6.14 Inspection by Regulatory Agencies. The Collateral Trustee shall make
available, and shall cause each custodian and agent acting on its behalf in
connection with this Agreement to make available, all Collateral in such
Person’s possession at all times for inspection by the auditor of a Grantor or
any regulatory agency having jurisdiction over any Grantor to the extent
required by such regulatory agency in its discretion.

6.15 [Reserved]

6.16 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Trust Security Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the Courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

(b) to the extent permitted by applicable law, consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
section any special, exemplary, punitive or consequential damages (it being
understood and agreed that this waiver shall not limit the ability of any
Indemnified Party to seek reimbursement on the terms and subject to the
conditions of Section 4.6 for any special, exemplary, punitive or consequential
damages payable by it).

6.17 WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
COLLATERAL TRUSTEE AND EACH OF THE GRANTORS AND OTHER SECURED PARTIES PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRUST SECURITY
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

36



--------------------------------------------------------------------------------

6.18 Primary Holder Representatives’ Rights and Protections. With respect to any
action taken, permitted or required to be taken, or not taken by the
Restructuring Note Indenture Trustee or the New Money Note Indenture Trustee
under this Agreement, whether as a Directing Party or otherwise, the conduct of
the Restructuring Note Indenture Trustee and the New Money Note Indenture
Trustee shall be governed by the Restructuring Note Indenture or the New Money
Note Indenture, as applicable, and the Restructuring Note Indenture Trustee and
the New Money Note Indenture Trustee shall have the same rights and be entitled
to the same protections and immunities as are set forth in the Restructuring
Note Indenture or the New Money Note Indenture, as applicable, with respect to
actions or inaction by the Restructuring Note Indenture Trustee and the New
Money Note Indenture Trustee hereunder, as applicable.

SECTION 7.

DESIGNATION OF SECURED OBLIGATIONS

7.1 Designations of Secured Obligations. The Company may at any time and from
time to time designate additional obligations (whether outstanding on the date
of such designation or on a prospective “when issued basis”) as obligations that
are secured by the Collateral pursuant to this Agreement in accordance with this
Section 7 (it being understood that if such notice is prospective such
designation is contingent upon the issuance or incurrence of the related
obligations) if and only if such obligations Refinance any or all of the
Restructuring Note Obligations and the New Money Note Obligations in a
Qualifying Refinancing. The Company shall furnish each Notice of Designation to
each Indenture Trustee promptly after delivering the same to the Collateral
Trustee; provided that failure to deliver such notice shall not affect the
validity of any such designation. If each Primary Holder Representative receives
such notice and none of them notifies the Company within 10 Business Days
following the receipt thereof that it disagrees with the certification described
in clause (iii) of Section 7.2 when the proceeds of such Refinancing Debt are
applied to repay Restructuring Note Obligations or New Money Note Obligations,
as applicable, the designation of such additional obligations as Secured
Obligations shall be binding upon the other holders of Secured Obligations for
purposes of this Agreement; provided, however that nothing in this sentence
shall constitute a waiver of any right or remedy of any Primary Holder
Representative or other holder of Secured Obligations may have under any Secured
Instrument with respect to the incurrence or designation of such obligations.

7.2 Designation of Refinancing Debt. Upon receipt by the Collateral Trustee of a
written certification from a Responsible Officer of the Company, substantially
in the form of Exhibit C attached hereto (each a “Notice of Designation”)
(i) identifying the obligations the Company is designating as “Refinancing Debt”
under this Agreement, (ii) identifying the Primary Holder Representative with
respect thereto, (iii) designating whether such Refinancing Debt will be
classified as Restructuring Note Obligations or New Money Note Obligations,
(iv) certifying that the incurrence and designation of such Indebtedness or
financial accommodation as Refinancing Debt hereunder is permitted by the
applicable Secured Instruments, and (v) certifying that such Refinancing is a
Qualifying Refinancing, such Indebtedness or other financial accommodation will
become “Refinancing Debt” hereunder.

7.3 Termination of Designation. Once designated as secured pursuant to this
Section 7, the relevant Secured Obligations shall remain secured pursuant to
this Agreement until the first to occur of (i) the termination of this Agreement
in accordance with Section 6.12, (ii) the payment in full of such Secured
Obligations (other than contingent indemnification obligations for which no
claim has been made) and (iii) the delivery to the Collateral Trustee of the
written consent of the relevant Primary Holder Representative or Secured Party
to the release of the security interest in the Collateral securing such Secured
Obligations.

 

37



--------------------------------------------------------------------------------

SECTION 8.

PROVISIONS RELATING TO SECURED OBLIGATIONS

Each Secured Party shall be bound by the following terms:

8.1 Controlling Agreement. The Collateral Trustee shall be the secured party
under the Trust Security Documents and shall hold the Collateral for the benefit
of all the Secured Parties. Subject to Section 9 hereof pursuant to which the
terms, conditions and provisions of the Intercreditor Agreement shall be
controlling, the provisions contained herein and in the other Trust Security
Documents concerning the Collateral and Proceeds shall be controlling,
notwithstanding the terms of any agreement between any Secured Party and any
Grantor under any other document or instrument between such parties, whether or
not any bankruptcy or other insolvency proceeding shall at any time have been
commenced with respect to any Grantor.

8.2 Incorrect Distribution. If any Secured Party receives any Proceeds of
Collateral or any other Trust Monies in an amount in excess of the amount such
Person is entitled to receive under the terms hereof, such Person shall (a) hold
such excess amount in trust for the benefit of the Collateral Trustee until paid
over to the Collateral Trustee and (b) shall promptly pay such excess amount to
the Collateral Trustee. The Collateral Trustee shall promptly distribute the
amount so received in accordance with the terms of Section 3.4.

8.3 Return of Trust Monies. If at any time payment, in whole or in part, of any
Trust Monies distributed hereunder is rescinded or must otherwise be restored or
returned by the Collateral Trustee or by any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, then each Person receiving any portion of such Trust Monies agrees, upon
demand, to return the portion of such Trust Monies it has received to the Person
responsible for restoring or returning such Trust Monies; provided that the
Restructuring Note Indenture Trustee and the New Money Note Indenture Trustee
shall not be required to return any such Trust Monies that have been distributed
by the Restructuring Note Indenture Trustee or the New Money Note Indenture
Trustee to the holders of the Restructuring Notes or the New Money Notes, as
applicable, or to other third parties, or are otherwise no longer in the
possession of the Restructuring Note Indenture Trustee or the New Money Note
Indenture Trustee in their capacity as an Indenture Trustee.

8.4 Parties Having Other Relationships. Each Secured Party acknowledges and
agrees that now and in the future the other Secured Parties or their respective
Affiliates may lend to the Company or any of its Subsidiaries on a basis other
than as covered by this Agreement or may accept deposits from, act as trustee
under indentures of, act as servicing bank, cash management bank or any similar
function under any credit relationship with, and generally engage in any kind of
business with the Company or any of its Subsidiaries, all as if such Person were
not a party to this Agreement. Except as set forth herein, each Secured Party
acknowledges that the other Secured Parties and their respective Affiliates may
exercise all contractual and legal rights and remedies which may exist from time
to time with respect to such other existing and future relationships without any
duty to account therefor to the other Secured Parties except as necessary to
establish compliance with the provisions of this Agreement.

8.5 Waivers of Rights. Except as otherwise expressly set forth herein, so long
as any of the Secured Obligations remain unpaid, the Secured Parties hereby
agree to refrain from exercising any and all rights each may individually (i.e.,
other than through the Collateral Trustee) now or hereafter have applicable to
the Collateral or to exercise any right pursuant to the Trust Security Documents
or the UCC as in effect in any applicable jurisdiction or under similar
provisions of the laws of any jurisdiction or under any bankruptcy or other
insolvency laws or otherwise dispose of or retain any of the Collateral. The
Secured Parties hereby agree not to take any action whatsoever to enforce any
term or provision of the Trust Security Documents or to enforce any right with
respect to the Collateral, in conflict with this Agreement or the terms and
provisions of the other Trust Security Documents.

 

38



--------------------------------------------------------------------------------

8.6 Permitted Exercise of other Rights. Except as otherwise specifically
provided in this Section 8 and subject to the terms, conditions and provisions
of the Intercreditor Agreement, each Secured Party shall have all the rights and
remedies available to it under the Secured Instruments which are not Trust
Security Documents to which they are a party upon the occurrence and during the
continuation of an event of default, as defined in the relevant Secured
Instrument, or at any other time, and without limiting the generality of the
foregoing, each Secured Party shall have the independent right, exercised in
accordance with the applicable Secured Instruments and applicable law, to do any
of the following:

(a) accelerate payment of the Secured Obligations owing to such Secured Party
pursuant to the Secured Instruments (other than this Agreement and the other
Trust Security Documents) to which such Secured Party is a party;

(b) institute suit against any Grantor: (i) under the terms of the applicable
Secured Instruments (excluding this Agreement and the other Trust Security
Documents) for collection of the amounts owing thereunder or (ii) seeking an
injunction, restraining order or any other similar remedy;

(c) seek the appointment of a receiver for any Grantor (but not any of the Trust
Estate);

(d) file an involuntary petition under any bankruptcy or insolvency laws against
any Grantor or file a proof of claim in any Insolvency Proceeding;

(e) during any Insolvency Proceeding of any Grantor, retain the right to vote;
or

(f) take any other enforcement action with respect to any event of default
pursuant to and in accordance with the Secured Instruments (other than this
Agreement and the other Trust Security Documents) to which it is a party.

For the avoidance of doubt, after commencement of an Insolvency Proceeding, no
individual Secured Party shall have the right to consent or object to (i) a
proposed use, sale or lease of Collateral, (ii) any request for, or proposed
agreement regarding, the provision of adequate protection or (iii) any request
for, or proposed agreement regarding, the use of cash collateral (as defined in
the Bankruptcy Code), in each case, to which the Majority New Money Note Class
Holders and the Majority Restructuring Note Class Holders have agreed. In the
absence of agreement by both Primary Holder Representatives, the rights of each
individual Secured Party with respect to the matters described in clauses
(i) through (iii) of the immediately preceding sentence are reserved.

8.7 Secured Obligations Unconditional. All rights and interests of the Secured
Parties hereunder, and all agreements and obligations of the Secured Parties
(and, to the extent applicable, the Grantors) hereunder, shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Secured Instrument;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Secured Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Secured Instrument;

(c) any exchange, release, voiding, avoidance or non-perfection of any Lien in
any Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
Refinancing of all or any portion of the Secured Obligations or any guarantee or
guaranty thereof;

 

39



--------------------------------------------------------------------------------

(d) the commencement or discharge of any Insolvency Proceeding; or

(e) any other circumstances other than repayment of the outstanding Secured
Obligations that otherwise might constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or any Secured
Party in respect of this Agreement.

8.8 Equal Ranking. The Collateral Trustee and each of the Secured Parties hereby
agree that the Liens and security interest granted to the Collateral Trustee
under the Trust Security Documents shall be treated, as among the Secured
Parties, as being for the equal and ratable benefit of all the Secured Parties
(subject to the provisions of this Agreement (including, without limitation, the
priority of distributions set forth in Section 3.4) and the other Trust Security
Documents), without preference, priority, prejudice or distinction as to any
Lien of any Secured Party over any other Secured Party. Notwithstanding the
date, time, method, manner or order of grant, attachment or perfection of any
Liens securing any of the Secured Obligations secured by the Collateral and
notwithstanding any provision of the UCC of any jurisdiction, or any other
applicable law or any defect or deficiencies in the Liens securing the Secured
Obligations or any other circumstance whatsoever (but subject to Section 3.4),
each member of the Restructuring Note Class and each member of the New Money
Note Class shall have equal priority on a pari passu and a pro rata basis to all
of the Collateral and Proceeds thereof.

8.9 No New Liens. The Secured Parties agree that (a) there shall be no Lien, and
no Grantor shall have any right to create any Lien, on any assets of any Grantor
securing any Secured Obligation if such assets are not subject to, and do not
become subject to, a Lien of equal priority securing all the Secured Obligations
on the same basis as set forth in Section 8.8 and (b) if any Secured Party shall
acquire or hold any Lien on any assets of any Grantor securing any Secured
Obligation which assets are not also subject to a Lien of the same priority
securing the other Secured Obligations, then such Secured Party will without the
need for any further consent of any other Secured Party, notwithstanding
anything to the contrary in any other Secured Instrument, either (i) assign such
Lien to the Collateral Trustee as security for the Secured Obligations or
(ii) hold such Lien for the benefit of the Secured Parties, as directed by the
Directing Parties. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the Secured Parties, the Secured Parties agree that any amounts received by or
distributed to any of them while a Notice of Acceleration is in effect pursuant
to or as a result of Liens granted in contravention of this Section 8.9 shall be
subject to Section 3.4.

SECTION 9.

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

The Liens on the Collateral securing the Secured Obligations are subordinated to
the Liens on such Collateral securing the Bank Group Obligations, and the Liens
on certain of the Collateral securing the Secured Obligations are also
subordinated to certain Liens on certain of such Collateral securing the Pension
Fund Obligations, in each case in the manner and to the extent provided in the
Intercreditor Agreement. In the event of any conflict between this Agreement and
the Intercreditor Agreement, the terms, conditions and provisions of the
Intercreditor Agreement shall control.

[remainder of page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

YRC WORLDWIDE INC. By:      

Name:

Title:

 

Address for Notices:

 

10990 Roe Avenue

Overland Park, Kansas 66211

Attn: Treasurer and General Counsel

Fax: 913.323.9824

 

SUBSIDIARIES:

 

EXPRESS LANE SERVICE, INC.

By:     Name:     Title:     IMUA HANDLING CORPORATION By:     Name:     Title:
    NEW PENN MOTOR EXPRESS, INC. By:     Name:     Title:     ROADWAY EXPRESS
INTERNATIONAL, INC. By:     Name:     Title:     ROADWAY LLC By:     Name:    
Title:    

[Collateral Trust Agreement]



--------------------------------------------------------------------------------

ROADWAY NEXT DAY CORPORATION By:     Name:     Title:     ROADWAY REVERSE
LOGISTICS, INC. By:     Name:     Title:     USF BESTWAY INC. By:     Name:    
Title:     USF CANADA INC. By:     Name:     Title:     USF DUGAN INC. By:    
Name:     Title:     USF GLEN MOORE INC. By:     Name:     Title:     USF
HOLLAND INC. By:     Name:     Title:     USF MEXICO INC. By:     Name:    
Title:    

[Collateral Trust Agreement]



--------------------------------------------------------------------------------

USF REDDAWAY INC. By:     Name:     Title:     USF REDSTAR LLC By:     Name:    
Title:     USF SALES CORPORATION By:     Name:     Title:     USF TECHNOLOGY
SERVICES INC. By:     Name:     Title:     USFREIGHTWAYS CORPORATION By:    
Name:     Title:     YRC ASSOCIATION SOLUTIONS, INC. By:     Name:     Title:  
  YRC ENTERPRISE SERVICES, INC. By:     Name:     Title:     YRC INC. By:    
Name:     Title:    

[Collateral Trust Agreement]



--------------------------------------------------------------------------------

YRC INTERNATIONAL INVESTMENTS, INC. By:     Name:     Title:     YRC LOGISTICS
SERVICES, INC. By:     Name:     Title:     YRC MORTGAGES, LLC By:     Name:    
Title:     YRC REGIONAL TRANSPORTATION, INC. By:     Name:     Title:    

[Collateral Trust Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,
as Collateral Trustee

By:      

Name:

Title:

 

Address for Notices:

 

Corporate Trust Services

50 S. 16th Street

MHL Code: EX-PA-WBSP

Philadelphia, PA 19102

Attention: George J. Rayzis

Fax: 215.761.9412

 

U.S. Bank National Association,

as the Restructuring Note Indenture Trustee

By:      

Name:

Title:

 

Address for Notices:

 

Corporate Trust Services

50 S. 16th Street

MHL Code: EX-PA-WBSP

Philadelphia, PA 19102

Attention: George J. Rayzis

Fax: 215.761.9412

 

U.S. Bank National Association,

as the New Money Note Indenture Trustee

By:      

Name:

Title:

 

Address for Notices:

 

Corporate Trust Services

50 S. 16th Street

MHL Code: EX-PA-WBSP

Philadelphia, PA 19102

Attention: George J. Rayzis

Fax: 215.761.9412

[Collateral Trust Agreement]



--------------------------------------------------------------------------------

ANNEX I

Trust Security Documents

 

1. The Mortgages relating to each of the real properties described on Schedule A
hereto, in each case in favor of the Collateral Trustee.

 

2. Each Deposit Account Control Agreement and Securities Account Control
Agreement (as each of the foregoing terms are defined in the Security Agreement)
listed on Schedule B hereto.

 

3. Confirmatory Trademark, Copyright and Patent Agreements.

 

4. Environmental Indemnity.

 

5. Vehicle Title Custodial Agreement.



--------------------------------------------------------------------------------

Schedule A

to Annex I to Collateral Trust Agreement



--------------------------------------------------------------------------------

Schedule B

to Annex I to Collateral Trust Agreement

 

1. Blocked Account Control Agreement (“Shifting Control”) among the Company, the
Collateral Trustee, JPMorgan Chase Bank, National Association, as Administrative
and Collateral Agent, and JPMorgan Chase Bank, N.A., as Bank.

 

2. Blocked Account Control Agreement (“Lockbox and Lockbox Account — Shifting
Control”) among the Company, the Collateral Trustee, JPMorgan Chase Bank,
National Association, as Administrative and Collateral Agent, and JPMorgan Chase
Bank, N.A., as Bank.

 

3. Amended and Restated Deposit Account Control Agreement among the Company, the
Collateral Trustee, JPMorgan Chase Bank, National Association, as Administrative
and Collateral Agent, and Bank of America, N.A., as Bank.

 

4. Amended and Restated Deposit Account Control Agreement among YRC Inc., the
Collateral Trustee, JPMorgan Chase Bank, National Association, as Administrative
and Collateral Agent, and Bank of America, N.A., as Bank.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF ACCELERATION

[Date]                                         

 

To: U.S. Bank National Association, as Collateral Trustee

 

Re: Collateral Trust Agreement, dated as of July 22, 2011 among YRC Worldwide
Inc. (the “Company”), the subsidiaries of the Company parties thereto, U.S. Bank
National Association, as Restructuring Note Indenture Trustee, U.S. Bank
National Association, as New Money Note Indenture Trustee and U.S. Bank National
Association, as Collateral Trustee (the “Agreement”).

[The [Restructuring Note Obligations] [New Money Note Obligations] have not been
paid in full at the stated final maturity and any applicable grace period has
expired.] [An Event of Default has occurred and is continuing under the
provisions of and as defined in the [Restructuring Note Indenture] [New Money
Note Indenture ] and, as a result thereof, all Secured Obligations outstanding
thereunder have become (or have been declared to be) due and payable in
accordance with the terms of such Secured Instrument and have not been paid in
full. [An Insolvency Proceeding has been commenced.]

Unless otherwise provided herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF Primary Holder Representative], as Primary Holder Representative By:  
   

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [                ], 2011 (this “Joinder
Agreement”), made by                 , a                  corporation (the “New
Grantor”) in favor of U.S. Bank National Association, as Collateral Trustee
under the Agreement referred to below (in such capacity, the “Collateral
Trustee”). All capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, YRC Worldwide Inc., a Delaware corporation (the “Company”), certain
subsidiaries of the Company (together with the Company, the “Grantors”), U.S.
Bank National Association, as Restructuring Note Indenture Trustee, U.S. Bank
National Association, as New Money Note Indenture Trustee and the Collateral
Trustee have entered into the Collateral Trust Agreement, dated as of July 22,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”); and

WHEREAS, the New Grantor desires to become a party to the Agreement in
accordance with Section 6.13 of the Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Agreement. By executing and delivering this Joinder Agreement, the New
Grantor hereby becomes a party to the Agreement as a “Grantor” thereunder and,
without limiting the foregoing, hereby expressly assumes all obligations and
liabilities of a “Grantor” thereunder.

2. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[NEW GRANTOR] By:      

Name:

Title:

Address for Notices:

 

Fax:

 

Acknowledged and Agreed:

U.S. Bank National Association

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF DESIGNATION

[Date]                                         

 

To: U.S. Bank National Association, as Collateral Trustee

 

Re: Collateral Trust Agreement, dated as of July 22, 2011, among YRC Worldwide
Inc. (the “Company”), the subsidiaries of the Company parties thereto, U.S. Bank
National Association, as Restructuring Note Indenture Trustee, U.S. Bank
National Association, as New Money Note Indenture Trustee and U.S. Bank National
Association, as Collateral Trustee (the “Agreement”).

Pursuant to Section 7.2 of the Agreement, the Company hereby:

(i) designates [identify obligations] as “Refinancing Debt” under the Agreement;

(ii) represents, warrants and certifies that such Refinancing is a Qualifying
Refinancing;

(iii) confirms that the Primary Holder Representative with respect to such
[Refinancing Debt] shall be                 ;

(iv) confirms that such Refinancing Debt shall be classified as [Restructured
Note Obligations] [New Money Note Obligations]; and

(v) certifies that the incurrence and designation of such obligations as
provided above is permitted by the Secured Instruments.

Terms defined in the Agreement and used herein shall have the meanings given to
them in the Agreement.

 

YRC WORLDWIDE INC. By:      

Name:

Title: